El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Para propósitos decisorios, consolidamos los tres (3) ca-*651sos de epígrafe^1) En todos se plantea la interrogante de si existe una violación al axioma constitucional de igualdad económica de los partidos y a la See. 9 del Art. VI de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, sobre el uso de fondos públicos, cuando el Estado o un municipio utiliza tales fondos fuera del período de veda electoral para pagar anuncios que tienen el propósito de beneficiar al partido en el poder o a los candidatos del partido en el poder —o a ambos— tanto a nivel estatal como a nivel municipal. En todos los casos se solicita un injunction, preliminar y per-manente para prohibir la divulgación de los anuncios o los mensajes impugnados, así como el resarcimiento o la res-titución de dichos fondos al erario.
rH

Trasfondo procesal de los casos

A. P.P.D. v. Rosselló, Caso Civil Núm. AP-95-7
El 20 de abril de 1995 el Partido Popular Democrático presentó la demanda en el caso de epígrafe contra el Hon. Pedro Rosselló González, Gobernador de Puerto Rico; la Hon. Carmen Feliciano de Melecio, Secretaria de Salud, y el Estado Libre Asociado de Puerto Rico “por conducto del Departamento de Salud”. En la demanda se alegó, en sín-tesis, que el 18 de abril de 1995 fueron transmitidos por la televisión en Puerto Rico ciertos anuncios en los cuales se atacaba directamente el Plan de Salud del Alcalde del Mu-nicipio de San Juan, Hon. Héctor Luis Acevedo, y al Al-calde propiamente. Sostuvo que en los referidos anuncios aparecía como productor y auspiciador de éstos el Depar-tamento de Salud. Adujo, además, que en el periódico El Nuevo Día, edición de 19 de abril de 1995, fue publicado un *652anuncio impreso, parecido al anuncio televisado, con el mismo mensaje y objetivo.
En la demanda se alegó que los referidos anuncios care-cen de fin o propósito público alguno y que son de carácter político-partidista. Según la parte demandante, los referi-dos anuncios van claramente dirigidos a desacreditar, en-torpecer e impedir la divulgación del Plan de Salud del Municipio de San Juan y su aprobación. Mediante estos anuncios, alegadamente, se ataca al candidato a goberna-dor de Puerto Rico por el Partido Popular Democrático y se exalta la imagen del actual incumbente y candidato a Go-bernador por el Partido Nuevo Progresista (en adelante P.N.P.). A tenor con estas alegaciones, sostienen los deman-dantes que la utilización de fondos públicos para estos fines constituye una práctica nociva al interés público que afecta de forma detrimental el derecho de otros electores afiliados al partido demandante, al favorecer impermisi-blemente los fines del partido del actual incumbente.
La parte demandante alegó que las violaciones constitu-cionales señaladas le causan daños irreparables sin que exista otro remedio en ley que le permita proteger sus derechos. A tenor con ello, solicitó los remedios siguientes:
1. Sentencia declarando la inconstitucionalidad del uso de fon-dos públicos para el diseño, producción y divulgación de los referidos anuncios;
2. Orden de injunction permanente prohibiéndole a los deman-dados utilizar los recursos del Estado para fines privados polí-tico-partidistas y para que detengan la campaña publicitaria de ■los anuncios en los medios de difusión pública del país; y
3. Orden a los codemandados para que restituyan al erario todo el dinero gastado en diseño, producción y divulgación de los anuncios objeto de la demanda.
En conformidad con la Regla 57 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la parte demandante también solicitó un injunction preliminar para que se ordenara a los de-mandados abstenerse de continuar utilizando fondos públi-cos para los anuncios descritos en la demanda o cuales-*653quiera otros similares que respondan exclusivamente a fines político-partidistas.
De los escritos presentados por la parte demandada, a través del señor Procurador General de Puerto Rico, surge que se sometieron a la jurisdicción del Tribunal de Primera Instancia (Sala Superior de San Juan, Hon. Carmen R. Vélez Borrás), tanto el señor Gobernador de Puerto Rico como la señora Secretaria de Salud y el Estado Libre Aso-ciado de Puerto Rico.
El Tribunal de Primera Instancia denegó la solicitud de entredicho provisional. Durante la vista celebrada el 5 de mayo de 1995, las partes solicitaron, y el tribunal accedió, que las controversias fuesen sometidas a base de una esti-pulación de hechos y los alegatos. La parte demandada presentó, además, una moción para solicitar la desestima-ción de la demanda. (2)
Conforme determinó el tribunal a base de las estipula-ciones de las partes, el 18 de abril de 1995 se transmitió por algunos canales de televisión un anuncio auspiciado y producido por el Departamento de Salud de Puerto Rico. El referido anuncio consistía en una comparación entre el nú-mero de tarjetas de salud que el Gobierno de Puerto Rico había distribuido en toda la Isla en comparación con las que el Municipio de San Juan había distribuido en dicha ciudad. Este mismo anuncio fue publicado durante los días 19 y 26 de abril de 1995 en el periódico El Nuevo Día. El texto del referido anuncio es el siguiente:
¿Después de 7 años, cuántas tarjetas de salud ha distribuido el alcalde Acevedo en San Juan?
0
¿Después de 2 años, cuántas tarjetas de salud ha distribuido el Gobierno de Puerto Rico en el resto de la Isla?
315,000
*654En sólo dos años, más de 315,000 puertorriqueños están disfru-tando de la reforma de salud y de la Tarjeta de Seguro de Salud del Gobierno de P.R. La misma que el Alcalde Acevedo rechazó para el municipio de San Juan, en momentos en que el sistema de salud de este municipio atraviesa su peor crisis.
Ahora después de 7 años prometiendo un plan de salud para San Juan, el Alcalde anuncia una tarjeta que no existe. Por otro lado, cientos de miles de puertorriqueños están disfrutando del poder de la salud con la taijeta probada del Gobierno de Puerto Rico.
Por el bienestar de la salud de nuestro pueblo es importante que conozcas la verdad.
Surge de la sentencia recurrida que el Departamento de Salud auspició y se hizo cargo del pago de los gastos de producción y de publicación del referido anuncio en los dis-tintos medios de comunicación. Este respondió a unos anuncios previamente publicados por el Municipio de San Juan. La validez constitucional de dichas publicaciones no fue cuestionada y, por lo tanto, no está ante nuestra consideración.
El foro de instancia determinó que la presente contro-versia plantea legítimos reclamos de derechos fundamen-tales a nuestro quehacer democrático. De una parte, consi-deró que el Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, consagra que el pro-pósito de utilizar fondos públicos debe ser el propiciar el bienestar de la ciudadanía en general y que el postulado de igualdad o paridad económica entre los partidos políticos, consagrado en nuestra Constitución, prohíbe el uso de fon-dos públicos para la promoción de determinada postura política. De otra parte, consideró que el hecho de que el partido de gobierno utilice los medios publicitarios para proyectar el mensaje que desea transmitir a la ciudadanía, no necesariamente configura una violación al postulado de igualdad consagrado en la Constitución ni vulnera la refe-rida prohibición del Art. VI, Sec. 9 de la Constitución del E.L.A., supra.
*655Amparándose en la facultad indelegable del Gobierno de informar al país y en el derecho de la ciudadanía a re-cibir información del Estado, el cual es un componente esencial de la libertad de expresión y de asociación recono-cido por nuestra Constitución, e interpretando la prohibi-ción contenida en el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, concluyó que los anun-cios en cuestión no constituían una violación al derecho reclamado por el Partido Popular Democrático. Señaló, además, que el legislador no estimó apropiado extender la veda de anuncios “político-partidistas” a períodos relativa-mente apartados en tiempo de las contiendas electorales. Estimó el tribunal que no se justificaba ampliar judicial-mente el remedio dispuesto en dicha ley, por lo que no po-día extender la prohibición del Art. VI, Sec. 9 de la Consti-tución del E.L.A., supra, más allá del período electoral.
Conforme a los pronunciamientos antes resumidos, el 8 de junio de 1995 el tribunal dictó una sentencia mediante la cual declaró sin lugar la demanda. Por su inconformidad con dicha sentencia, apela ante nos la parte demandante señalando en apoyo a su escrito que “[e]rró el Tribunal de Primera Instancia al decidir que se pueden costear con fon-dos públicos los anuncios en controversia por no encontrar-nos en el período electoral según contemplado en al Artí-culo 8.001 de la Ley Electoral de Puerto .Rico”. Mediante Resolución de 10 de noviembre de 1995, dimos curso a dicha apelación.
Por la naturaleza de la controversia que amerita la más pronta adjudicación, concedimos un término simultáneo de veinte (20) días a todas las partes para presentar sus res-pectivos alegatos. En éstos indicamos que las partes de-bían discutir, además de los planteamientos constituciona-les, el aspecto de legitimación activa del apelante, a la luz de toda nuestra normativa, así como los aspectos de acade-*656micidad y cuestión política. Señalamos una vista de argu-mentación oral para el 8 de diciembre de 1995.(3)
B. Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9
El 23 de mayo de 1995, el Lie. Max Pérez Preston, por sí y como candidato a Alcalde de Carolina por el Partido Nuevo Progresista y Presidente del Comité Municipal de’ dicho partido, junto al Senador Roger Iglesias, los Repre-sentantes Iván Figueroa Figueroa y Epifanio Jiménez, Jr., y los Srs. José J. Espinosa Hernández, Miguel A. Díaz Cin-tron y David Rodríguez Rivera, como electores y residentes del Municipio de Carolina, presentaron una demanda contra el Hon. José E. Aponte, por sí, como Alcalde del Muni-cipio de Carolina y como candidáto a Alcalde por el Partido Popular Democrático, contra la Directora de Finanzas del Municipio y contra el Secretario del Comité Municipal del Partido Popular Democrático. En síntesis, se alegó que el Alcalde demandado había desplegado por todo el referido municipio una campaña publicitaria masiva en la que des-taca como logo el número 10 y la frase “UNA DÉCADA DE SUPERACIÓN”, resaltando los años 1985-1995. Adujo que el despliegue del logo se ha hecho mediante el uso de pe-gatinas (bumper stickers), rótulos y anuncios que aparecen en postes; sobre los vehículos de la guardia municipal, de transportación pública, de los Departamentos de Conser-vación y Ornato, de Deportes y de Conservación Ambien-tal; publicados en el periódico regional “Todo” de Carolina, en los periódicos de circulación general (El Vocero de Puerto Rico y El Nuevo Día) y en el periódico mensual “La Voz del Gigante”; en el centro de la cancha de baloncesto del Coliseo Guillermo Angulo; en todos o en varios de los *657vehículos oficiales del Municipio, donde se sustituyó el em-blema o escudo oficial del Municipio por el logo de los diez (10) años y en el timbre del papel oficial del Municipio. Sostuvo, a su vez, que los empleados del municipio han estado usando camisetas con el referido logo durante horas laborables, en el desempeño de sus funciones públicas.
Se adujo en la demanda que el uso de este logo tiene el propósito de destacar y realzar con fondos públicos una administración municipal determinada, o sea, la del Al-calde demandado, y que de manera solapada y subliminal se pretende realzar la figura de éste como candidato para la reelección como Alcalde por el Partido Popular Democrático. Esto contraviene, según los demandantes, la See. 9 del Art. VI de la Constitución del E.L.A., supra, per-mitiendo al actual incumbente municipal una ventaja eco-nómica sustancial sobre su opositor, al cual se le priva de tener la misma oportunidad económica, desvirtuando el postulado constitucional de igualdad económica de los par-tidos para el debate público de los partidos y sus candidatos.
El Senador Iglesias, el Representante Figueroa y el Re-presentante Jiménez reclamaron la violación patente al de-recho de igualdad económica, ya que a pesar de haber asig-nado unas cantidades sustanciales de dinero de sus fondos legislativos al Municipio, el Alcalde utiliza estos fondos para realzar su figura como candidato sin reconocer a éstos sus aportaciones en la referida campaña.
Por su parte, los señores Espinosa Hernández, Díaz Cintrón y Rodríguez Rivera alegan ser electores residentes de Carolina que reclaman como daño el uso de los fondos del Municipio para una campaña que beneficia al candi-dato a Alcalde con el cual ellos no simpatizan, lo que a su vez constituye un uso de fondos públicos para fines político-partidistas.
*658En la demanda se solicitaron los remedios siguientes:
1. Que se declare inconstitucional e ilegal la campaña publi-citaria masiva del Municipio de Carolina;
2. Entredicho provisional e injunction preliminar ordenán-dole a los demandados que se abstengan de hacer uso de fondos públicos para sufragar directa e indirectamente la campaña pu-blicitaria del Alcalde demandado;
3. Orden de devolución y restitución de los fondos públicos que directa o indirectamente se han utilizado ilegalmente;
4. Que se le ordene a los demandados que satisfagan a los demandantes una suma igual a la gastada en forma ilegal para que éstos obtengan la paridad o igualdad económica en el debate político-partidista.
5. Orden de remoción de la insignia o emblema alusivo a los 10 años de incumbencia del Alcalde demandado y que se colo-que nuevamente el emblema oficial del Municipio en su lugar.
Luego de contestada la demanda, el Tribunal de Pri-mera Instancia (Sala Superior de Carolina, Hon. Julio Soto Ríos, Juez) celebró una vista en la que se discutió una mo-ción de desestimación presentada por la parte demandada. Posteriormente, ambas partes presentaron varios escritos y memorandos de derecho. Entre los referidos escritos se sometió un informe suscrito por los abogados de ambas partes, mediante el cual los siguientes hechos aparecen es-tipulados:
1. El Municipio de Carolina ha hecho una campaña que destaca la última década de superación.
2. El anuncio se ha presentado en distintas formas, incluyendo las expuestas en el acápite 2. .
3. En algunos vehículos municipales se ha colocado el anuncio aludido.
4. En algunos papeles que se usan para circular información dentro y fuera del Municipio se usa el lema aludido.
5. Algunos empleados han usado una camiseta con el lema aludido.
6. El Municipio ha pagado parte de los gastos de difusión
7. El anuncio cuenta con la aprobación del Alcalde.
8. La Directora de Finanzas autorizó el pago de las facturas.
9. Al Alcalde peticionado no le interesó contestar las expresio-nes políticas del licenciado Pérez Preston.
*65910. El Logo con el número 10 fue colocado en el centro de la Cancha de Baloncesto del Coliseo Guillermo Angulo.
Durante la vista argumentativa, el tribunal consideró que la representación legal de los demandantes había en-mendado su petición al alegar que el logo de los diez (10) años de superación “no lleva ningún mensaje ... no destaca ningún logro ... no se señala ninguna obra ... es un men-saje vano donde lo único que se presenta son diez años de Administración”.
El 29 de junio de 1995, el tribunal dictó una sentencia mediante la cual desestimó la demanda. De ésta surge que el tribunal no les reconoció legitimación activa a los legis-ladores ni a los tres (3) ciudadanos demandantes. Con res-pecto al licenciado Pérez Preston, concluyó que aunque se le reconociera la legitimación activa para incoar la acción, no existía una controversia real entre éste y el Alcalde de-mandado, ya que “[l]a caracterización de la campaña como una vana y sin mensaje alguno no p[odía] racionalmente ser fuente de daños”. El tribunal se cuestionó, además, si un candidato interno de un partido a la Alcaldía podía re-clamar daños con miras a una eventual candidatura en propiedad. Ante ello, consideró que el caso no era justicia-ble y procedió a desestimarlo.
Inconforme, la parte demandante apeló ante nos, seña-lando varios errores.(4) Inicialmente denegamos el recurso por no plantear una cuestión constitucional sustancial y lo remitimos al Tribunal de Circuito de Apelaciones.(5) En re-*660consideración, acogimos el recurso y lo consolidamos para propósitos de la vista oral con el Recurso Núm. AP-95-7.
C. P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10
El 14 de noviembre de 1995, el Partido Popular Demo-crático, el Senador Miguel Hernández Agosto y el Repre-sentante Severo Colberg Toro presentaron una demanda contra el Partido Nuevo Progresista, el Honorable Gober-nador de Puerto Rico y varios funcionarios del Estado Li-bre Asociado de Puerto Rico, en su carácter personal y oficial.(6) En la demanda se alegó que los demandados ha-bían incurrido en gastos de más de cincuenta y nueve mi-llones de dólares ($59,000,000) para exaltar con fondos pú-blicos la imagen política del Dr. Pedro Rosselló y para adelantar la causa electoral del P.N.P. en los comicios ge-nerales que se avecinan. Se alegó que de forma metódica y planificada, todos y cada uno de los demandados hacen re-ferencia, en los anuncios pagados con fondos públicos, a los lemas y colores del P.N.P. y a la imagen política de su can-didato a gobernador. A su vez, se alegó que todos y cada uno de los anuncios sufragados con fondos públicos carecen de fin o propósito público alguno y que éstos van dirigidos a realzar y promover la imagen política del P.N.P. y del code-*661mandado doctor Rosselló González, para lograr su reelec-ción y permanencia en el poder. (7)
En la demanda se alegó que la referida campaña publi-citaria costeada con fondos públicos constituye una viola-ción al Art. VI, Sec. 9 de la Constitución del E.L.A., supra, “que afecta detrimentalmente el derecho de los demás elec-tores, particularmente los afiliados al Partido demandante; y favorece y sirve, impermisiblemente, los fines de reelec-ción del incumbente demandado”.
Específicamente, contra el representante Luis Maído-nado Rodríguez, se alegó que exhibe en su automóvil oficial una pegatina de carácter político-partidista, en violación a la práctica censurada en Marrero v. Mun. de Morovis, 115 D.P.R. 643 (1984).
Como remedio a las violaciones señaladas en la de-manda se solicitó lo siguiente:
1. Sentencia declarando inconstitucional el uso de fondos pú-blicos para el diseño, producción y divulgación de los anuncios objeto de esta acción;
2. orden de injunction permanente prohibiéndole a los de-mandados utilizar recursos del Estado para fines político parti-distas y para que detengan la campaña publicitaria de los re-feridos anuncios en los medios de difusión pública del país;
3. orden de reembolso al erario público de todo lo gastado en *662diseño, producción y divulgación de los anuncios por los deman-dados en su carácter personal y al Partido Nuevo Progresista;
4. injunction contra el codemandado Luis Maldonado Rodrí-guez para que remueva de su vehículo oficial la propaganda política que exhibe en este;
5. cualquier otro remedio que en derecho proceda.
El Tribunal de Primera Instancia (Sala Superior de San Juan, Hon. Arnaldo López Rodríguez, Juez), luego de cele-brada una vista con antelación a la solicitud de injunction, dictó tina resolución mediante la cual reconoció legitima-ción activa al Partido Popular Democrático “para deman-dar al Estado Libre Asociado de Puerto Rico, sus agencias y funcionarios, a los fines de impugnar una actuación de empleados públicos por éstos estar incurriendo en desem-bolsos millonarios pertenecientes al erario para fines de publicidad de naturaleza político-partidistas, en violación a la prohibición constitucional del uso de fondos públicos, lo que [alegadamente] lesiona sus intereses como partido político”. De igual forma, el tribunal determinó que, de ser veraces las alegaciones de la demanda, el daño infligido al partido es uno real, directo y concreto, independiente-mente de que no haya comenzado el período de veda electoral. Señaló la continuación de la vista en su fondo para el 30 de noviembre de 1995.(8)
El Estado acudió en revisión de la referida resolución al Tribunal de Circuito de Apelaciones, señalando que erró el Tribunal de Primera Instancia: (1) al decretar que los fun-cionarios públicos que fueron emplazados en su carácter oficial no tenían que ser emplazados en su capacidad personal por presumir que conocieron del litigio al ser emplea-dos en su carácter oficial(9) y (2) al decretar que el deman-*663dante, Partido Popular Democrático, tenía legitimación activa para incoar la presente acción judicial. El mismo día de la vista en relación al injunction preliminar, un panel especial del Tribunal de Circuito de Apelaciones (integrado por los Jueces Hon. Miguel Giménez Muñoz, Hon. Héctor Urgell Cuebas y Hon. Ángel González Román) dictó una orden para paralizar los procedimientos en instancia.
Inconformes, los demandantes acudieron ante nos me-diante el recurso de certiorari y/o solicitud de certificación y una moción en auxilio de jurisdicción. El 1ro de diciem-bre de 1995 acogimos la solicitud de certificación tanto res-pecto al incidente que se encontraba ante el Tribunal de Circuito de Apelaciones como del caso pendiente ante el Tribunal de Primera Instancia, y a tenor con lo dispuesto en las Reglas 26(b) y 54 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI, ordenamos al Tribunal de Primera Ins-tancia que celebrara el lunes 4 de diciembre la vista evi-denciaría relacionada con el injunction preliminar, hiciera las determinaciones de hechos pertinentes y las sometiera a este Tribunal el miércoles 6 de diciembre antes del mediodía. A su vez, concedimos a las partes hasta el jueves 7 de diciembre para presentar sus alegatos, ordenamos su comparecencia a la vista oral previamente pautada para el viernes 8 de diciembre y, para propósitos de dicha vista, consolidamos este caso con los demás casos del epígrafe.
Para la vista evidenciaría referente al injunction preli-minar, el tribunal contó con la prueba estipulada, todos los anuncios impugnados y la prueba pericial consistente en el testimonio del Profesor de Comunicaciones de la Universi-dad de Puerto Rico, Dr. Rubén Gaztambide Géigel, y del experto en estrategia publicitaria, Sr. Josué Merced Reyes, los cuales fueron contrainterrogados por la parte demandada. El único testigo presentado por la parte de-*664mandada fue el Hon. Manuel Díaz Saldaña, Secretario de Hacienda.
A tenor con dicha prueba, el tribunal determinó que los demandados, de común acuerdo y en forma coordinada con el Partido Nuevo Progresista, han llevado a cabo con fon-dos públicos una campaña publicitaria masiva, a través de todos los medios de comunicación de la Isla, diseñada para destacar los logros del P.N.P. y del Dr. Pedro Rosselló. Se-gún concluyó el tribunal, en todos los anuncios existen ele-mentos comunes: lemas, colores y símbolos. Al juzgador de los hechos no le mereció credibilidad que el uso de la frase “compromiso cumplido” por las agencias del Gobierno sea una coincidencia. Por ello, concluyó el tribunal que aunque algunos de los anuncios informaban a la comunidad sobre los distintos servicios y programas gubernamentales, todos contienen propaganda político-partidista. A su vez, deter-minó que algunos sólo presentan parte de la información con el propósito de crear una imagen positiva del partido en el poder al incorporar la frase “compromiso cumplido”, refiriéndose a las promesas de campaña del Dr. Pedro Rosselló. El tribunal destacó también la utilización de los símbolos del P.N.P. en los referidos anuncios, tales como las distintas tonalidades del color azul y las palmas.(10)
A pesar de que solamente se le ordenó hacer las deter-minaciones de hechos y sometérnoslas, el Tribunal de Pri-mera Instancia interpretó erróneamente nuestro mandato, así como el efecto del auto de certificación expedido, ha-biéndose excedido en su jurisdicción al declarar inconstitu-cional el uso de fondos públicos para sufragar los referidos gastos de publicidad y emitir un injunction preliminar para ordenar a los demandados el cese inmediato de la campaña publicitaria del Gobierno en la forma y manera *665en que está diseñada, o sea, con el emblema del P.N.P. y con la frase "compromiso cumplido”. (11) Excluyó de su or-den aquellos anuncios autorizados por ley y los de emergencia. El tribunal de instancia también se excedió al emitir un injunction permanente contra el representante codemandado Luis Maldonado Rodríguez, para , que éste procediese inmediatamente a remover la propaganda polí-tico-partidista que exhibe en su vehículo oficial. (12) Por ha-ber sido realizadas sin jurisdicción, no discutiremos estas actuaciones del foro de instancia. (13)
Cumplidos todos los trámites de rigor y con el beneficio de los alegatos sometidos por todas las partes y las ponen-cias de sus representantes legales durante la vista oral celebrada el 8 de diciembre de 1995, los recursos quedaron sometidos.
Pasemos ahora a discutir las cuestiones de derecho que se nos presentan en estos casos.
I — i h-(
Conforme a nuestra jurisprudencia respecto a las con-troversias que surgen al amparo de derechos reconocidos por la Constitución del Estado Libre Asociado de Puerto Rico, examinamos en primer lugar el cumplimiento en este caso con el requisito de justiciabilidad en cuanto a sus as-pectos de legitimación activa, academicidad y cuestión política.
*666A. Legitimación activa
Reiteradamente hemos explicado que, conforme a la doctrina de legitimación activa, el promovente de la acción debe cumplir con los requisitos siguientes: (1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso, y no uno abstracto o hipotético; (3) que la causa de acción surge bajo el palio de la Constitución o de una ley, y (4) que existe una conexión entre el daño sufrido y la causa de acción ejercitada. Asoc. Maestros P.R. v. Srio. Educación, 137 D.P.R. 528 (1994); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); Hernández Agosto v. Romero Parceló, 112 D.P.R. 407, 414 (1982); Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387, 392 (1980).
Recientemente, en el citado caso Asoc. Maestros v. Srio. Educación, supra, pág. 446, señalamos que las organizaciones podían demandar a nombre propio o a nombre de sus miembros o integrantes. Cuando se demanda a nombre de los miembros de la organización, se debe demostrar que "(1) los miembros deben tener legitimación activa para demandar a nombre propio; (2) los intereses que se pretenden proteger están relacionados con los objetivos de la organización, y (3) la reclamación y el remedio solicitado no requieren la participación individual de los socios en el pleito”. Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 566 (1989).
En el caso particular de los partidos políticos, en ocasión reciente, reafirmando nuestros pronunciamientos anteriores, les reconocimos legitimación activa para instar una acción cuando se trata de proteger el principio o axioma inmerso en nuestra Constitución de la igualdad electoral en su vertiente de igualdad económica. Refiérase a P.P.D. v. Gobernador II, 136 D.P.R. 916 (1994). “La igual-*667dad es ingrediente medular del ideal de justicia que cons-tantemente late en la Constitución. Por su naturaleza dinámica es susceptible de manifestarse en diversas dimen-siones,.” (Énfasis suplido.) P.R.P. v. E.L.A., 115 D.P.R. 631, 633 (1984).
En nuestra jurisdicción hemos reconocido que son susceptibles de impugnación constitucional las actuaciones que hacen onerosa o afectan negativa y sustancialmente el potencial de los partidos contrarios minoritarios o nuevos, así como cuando se crean situaciones que los colocan en una posición de inferioridad. Refiérase a P.R.P. v. E.L.A., supra, pág. 638.
El axioma constitucional de igualdad electoral ha sido objeto de protección no sólo en nuestra jurisprudencia, sino por el propio legislador en el diseño del esquema electoral de nuestro país. De ahí que los partidos políticos reciben un trato igual en la asignación anual de fondos públicos para su funcionamiento. Refiérase al Art. 3.023 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3116, recientemente enmendado. (14)
*668Con la aprobación de la Ley Núm. 169 de 11 de agosto de 1995 (16 L.P.R.A. sees. 3116, 3117 y 3119) se enmendaron, entre otros, el referido Art. 3.023 de la Ley Electoral de Puerto Rico a los fines de aumentar la participación de los partidos en el Fondo Electoral. En su exposición de motivos esta ley explica claramente el propósito del Fondo Electoral, al disponer que:
Dichos fondos se distribuyen conforme a los costos funcionales de los partidos, tanto en años electorales como en los no electorales. El fondo electoral permite a los partidos políticos, debidamente inscritos, financiar sus operaciones ordinarias. ...
La presente medida permite la subsistencia de los partidos al costear parte de sus actividades electorales salvaguardándolos de una dependencia económica externa al interés gubernamen-tal y social que debe guiar la existencia de los partidos. (Enfasis suplido.) Exposición de Motivos de la Ley Núm. 169, supra, 1995 Leyes de Puerto Rico 874-875.
Considerando nuestro esquema electoral, resulta innegable que a través de éste se considere la existencia continua de los partidos políticos y su participación en la discusión de los asuntos de interés público no sólo durante el año eleccionario, sino durante todo el cuatrienio. Ello resulta compatible con el papel desempeñado por los partidos políticos en la moderna sociedad puertorriqueña. Los partidos políticos “[cjonstituyen el vehículo de expresión colectiva ciudadana para canalizar pacíficamente las distintas tendencias políticas e intereses de los varios sectores de opinión del país”. P.R.P. v. E.L.A., supra, pág. 638. En P.S.P. v. E.L.A., 107 D.RR. 590, 610 (1978), resumimos el ámbito de participación y el rol de los partidos políticos en la sociedad contemporánea de la forma siguiente:
Los partidos políticos son elemento básico de toda democracia. C.J. Friedrich, Constitutional Government and Democracy, 4a ed., 1968, pág. 430 y ss. Son las vías mediante las cuales se canalizan pacíficamente las distintas tendencias polí-*669ticas y económicas de la sociedad en un momento dado. Fuster v. Buso, 102 D.P.R. 327, 347 (1974) y autoridades allí citadas. R. Young, American Law and Politics, ed. 1967, pág. 67; Y.O. Key, Politics, Parties, and Pressure Groups, 5a ed., 1964, pág. 200. Los partidos políticos realizan funciones cuasigubernamenta-les, tales como formular programas de administración y propo-ner candidatos a puestos políticos. El desempeño de estas fun-ciones es indispensable para el sistema político. Note, Primary Elections: The Real Party in Interest, 27 Rutgers L. Rev. 298, 303 (1974).
De otra parte, cuando se trata de legisladores, en Noriega v. Hernández Colón, supra, reiteramos la norma pautada en Hernández Torres v. Gobernador, supra, y en Hernández Torres v. Hernández Colón et al., supra, que dispone lo siguiente:
... [U]n legislador tiene acción legitimada para defender un in-terés individual tradicional, vinculado con el proceso legislativo o como representante oficialmente nombrado por el cuerpo para impugnar una actuación ejecutiva. ... También tiene acción le-gitimada para vindicar un interés personal en el ejercicio pleno de sus prerrogativas legislativas.(15)
En el caso de los electores, el Art. 2.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3051, expresamente dispone que “se concede por este Subtítulo a los electores la capacidad para iniciar o promover cualesquiera acciones legales al amparo de esta Declaración de Derechos y Prerrogativas ... ante el Tribunal de Primera Instancia que corresponda”. Aplicando esta disposición de la Ley Electoral de Puerto Rico, en Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445, 448-449 (1993), le reconocimos legitimación activa al señor Sánchez Vilella y al Lie. Noel Colón Martínez como electores para impugnar la Ley Núm. 22 de 4 de julio de 1993 que autorizaba la celebración de un plebiscito con las fórmulas tradicionales de status, y explicamos que el citado Art. 2.001 “le concede la capacidad para promover toda acción legal para salvaguardar su de-*670recho al voto universal, igual, directo y secreto. Este dere-cho es de estirpe constitucional, expresamente consagrado en el Art. II, Sec. 2 de nuestra Constitución”, el cual dis-pone lo siguiente:
Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y pro-tegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral. Const. E.L.A., supra, Art. II, Sec. 2, ed. 1982, pág. 261.
El Art. II, Sec. 2 de la Constitución del Estado Libre Asociado, supra, consagra el principio básico de que el po-der político emana del consentimiento y de la voluntad popular, imponiendo al Gobierno una responsabilidad dual: la de abstenerse, por un lado, de interferir con el ejercicio del sufragio universal, igual, directo y secreto, y por otro, la de proteger al ciudadano contra toda coacción en el ejer-cicio de tal prerrogativa electoral. Véase Sánchez y Colón v. E.L.A. I, supra.
En nuestro sistema de vida democrático se ha reconocido que “[e]l sujeto principal de la arquitectura moderna constitucional-electoral tutelado es el elector individual”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 407 (1980). De ahí que el elector es acreedor a que su voto sea protegido por el Estado de distintas formas y con distinto rigor en una multiplicidad de situaciones. Amplia jurisprudencia así lo reconoce, tanto en Puerto Rico como en Estados Unidos. P.I.P v. C.E.E., 120 D.P.R. 580, 615 (1988). Véase, también, E. Chemerinsky, Protecting the Democratic Process: Voter Standing to Challenge Abuses of Incumbency, 49 Ohio St. L.J. 773 (1988).(16)
*671Para el análisis de la legitimación activa en estos casos, resulta importante comprender la estrecha relación entre la See. 9 del Art. VI de la Constitución del E.L.A., supra, y el axioma de igualdad electoral en su vertiente de igualdad económica. En la medida en que se subvencione una campaña político-partidista con fondos públicos, se le permite una ventaja a un partido (o candidato político) sobre otros, lo que atenta contra el axioma de igualdad electoral y socava los pilares del esquema electoral en nuestro País, el cual garantiza la igualdad económica entre los partidos sin limitarlo al período eleccionario. Esto afecta detrimentalmente, además, el derecho de los electores a ejercer su voto libre de cualquier coacción, toda vez que como componentes esenciales de los partidos son colocados en la misma desventaja económica que su partido frente al que subvencionó parte de su campaña política con los fondos de todo el Pueblo de Puerto Rico, incluso los de esos electores pertenecientes a cualquier partido de oposición del Gobierno actual.
Conscientes de la relación entre los referidos preceptos constitucionales, en P.P.D. v. Gobernador II, supra, recono-cimos legitimación activa al partido demandante e inter-pretamos que, por imperativo del axioma de igualdad electoral, así como por la protección del derecho constitucional a la libre selección —traducido en el derecho al sufragio— el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, era compatible y debía aplicarse a la Ley Habilitadora del Re-feréndum sobre Enmiendas a la Constitución de Puerto Rico de 1994. Allí, en aras de mantener un proceso demo-crático, rehusamos permitirle una ventaja indebida al par-tido de Gobierno, mediante la utilización de fondos públi-cos para promover su postura, y extendimos la veda electoral al referéndum.
*672En los Casos Civil Núm. AP-95-7 (P.P.D. v. Rosselló) y Civil Núm. CT-95-10 (P.P.D. v. P.N.P.), el Tribunal de Pri-mera Instancia aplicó correctamente la normativa antes resumida y reconoció legitimación activa al partido demandante. En ambas demandas se alegó específica-mente que el Partido Popular Democrático (P.P.D.) es uno de los partidos políticos principales de la Isla, reconocido bajo la Ley Electoral de Puerto Rico, y que agrupa cientos de miles de electores en el País, además de que tiene plena capacidad para demandar e impugnar las actuaciones gu-bernamentales que lesionen sus intereses. En las deman-das, también se alegó que las actuaciones de los respecti-vos demandados constituyen violaciones de carácter constitucional, las cuales le causan daños irreparables al partido, y que no existe un remedio ordinario en ley que le permita proteger sus derechos. Alegaron que la actuación de los demandados viola el Art. VI, Sec. 9 de la Constitu-ción del E.L.A., supra, sobre la limitación al uso de los fondos públicos.
A los fines de identificar el daño reclamado en estos ca-sos, resulta de particular relevancia lo resuelto por este Tribunal en Marrero v. Mun. de Morovis, supra. En este caso varios ciudadanos impugnaron la actuación del Al-calde de Morovis al colocar en el automóvil, propiedad del Estado, oficialmente asignádole, tres insignias políticas co-rrespondientes al Partido Popular Democrático. En sínte-sis, se alegó que dicha actuación constituía un uso ilegal e impermisible de fondos públicos, en violación al Art. VI, Sec. 9 de la Constitución del E.L.A., supra. Para justificar su actuación, el Alcalde demandado invocó las disposicio-nes del Art. 3.011 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3108c, que autorizaba al Gobernador, los le-gisladores, los jefes de agencias y los alcaldes a usar los vehículos de motor asignados para hacer campaña política. Al confirmar la sentencia del tribunal de instancia que de-cretó la inconstitucionalidad del Art. 3.011, supra, identifi- *673. camos el daño en este tipo de situación de la forma si-guiente:
La disposición de ley que autoriza el uso de vehículos oficiales a ciertos funcionarios para campaña partidista crea una clasifi-cación legislativa que favorece únicamente a los funcionarios incumbentes. Toca íntimamente el ámbito político operacional y afecta los derechos de todos los electores y candidatos, sean o no miembros del partido que los eligió.
¿Cómo justificar ese desembolso frente a candidatos no in-cumbentes? Advertimos que mediante el uso partidista ilimi-tado de tales vehículos se logra directamente una ventaja económica. De hecho, cuando aritméticamente se proyecta esa utilización en toda la extensión territorial del país, vías estata-les y municipales por los alcaldes y legisladores incumbentes, todos los indicadores son que el desembolso de fondos públicos es sustancial. Como cuestión de realidad es innegable que repre-sente un subsidio adicional para “gastos de viaje”, ya previstos y autorizados bajo el fondo electoral. Ese beneficio aumenta. Des-pués de todo, para el gobierno un galón de gasolina está exento del pago de arbitrios. No así para otros aspirantes.
En este contexto, no existe vínculo racional justificativo de trato desigual para distinguir entre incumbentes y aspirantes. Todos ellos tienen la misma necesidad de viajar y proveerse transportación para comunicar sus ideas, plataformas, progra-mas y alternativas políticas a todos los electores del país. ¿Es que quienes no detentan el poder público no incurren en estos •gastos? No es posible sostener tal proposición. ...
El concepto de igualdad económica conlleva que se aplique con todo rigor la noción de equivalencia aritmética. De preva-lecer el Art. 3.011 estaríamos perpetuando una disimilitud mo-netaria que derrotaría el propósito constitucional. Concedería-mos precisamente unos subsidios gubernamentales superiores y cuantiosos a unos candidatos, dando ventaja sobre otros. Esa disparidad económica y trato desigual es constitucionalmente impermisible. Véase P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313 (1980). (Enfasis suplido.) Marrero v. Mun. de Morovis, supra, págs. 648-649.
Tales expresiones aplican por igual a los partidos políti-cos y a los candidatos a puestos electivos.
Nada más se necesita, en casos como los que nos ocu-pan, para demostrar la existencia de un daño real, inme-diato, claro y palpable, requerido por el principio de legiti-*674marión activa. El daño reclamado en los tres (3) casos ante nuestra consideración se traduce concretamente en el sub-sidio adicional que representa la subvención de anuncios político-partidistas con fondos públicos para beneficio ex-clusivo del partido que ostenta la riendas del Gobierno, sea éste central o municipal, o del candidato incumbente. Ese subsidio de anuncios político-partidistas constituye no sólo un uso indebido de fondos públicos, sino que coloca a los demandantes en los tres (3) casos ante nos en una situa-ción de desigualdad económica con respecto al partido o al candidato que de esa forma se beneficia utilizando fondos públicos.
De otra parte, el remedio interdictal solicitado guarda una estrecha relación con el interés y objetivo de los de-mandantes de proteger su derecho a la igualdad econó-mica: detener la ventaja y situación de desigualdad econó-mica creada, además de restablecer el equilibrio de la igualdad económica de los partidos.(17)
Aplicando los anteriores principios a los tres (3) casos ante nuestra consideración, resolvemos que poseen legiti-mación activa para solicitar el remedio interdictal tanto el Partido Popular Democrático en los Casos Civiles Núms. AP-95-7 y CT-95-10, como el Ledo. Max Pérez Preston en su carácter de candidato a Alcalde por el Partido Nuevo Progresista en el Municipio de Carolina y los dos (2) elec-tores de dicho Municipio que junto a tal candidato compa-recen como demandantes en el Caso Civil Núm. AP-95-9. De este modo evitamos que se menoscabe la capacidad del partido y candidato demandantes de competir en igualdad de condiciones en el proceso electoral. De igual forma se garantiza a los electores demandantes su derecho a un *675voto igual al de los electores que favorecen al Alcalde incumbente. No obstante lo anterior, ninguno de estos de-mandantes posee legitimación activa para reclamar de los funcionarios demandados el remedio de la restitución de los fondos públicos, toda vez que no existe una conexión entre este remedio y el daño sufrido por los demandantes.
Contrario a lo que ocurre con el remedio interdictal, el remedio de la restitución de fondos al erario no guarda relación con la desigualdad económica reclamada, ya que el beneficiario directo de dicho remedio es el Estado o el Mu-nicipio, según sea el caso. Dicha restitución no tiene el efecto de reparar la desigualdad económica entre los parti-dos, ya que los fondos no serían ingresados al fondo electoral del partido demandante. Este tipo de acción correspon-dería ejercerla, en última instancia, a los representantes del Estado y no a los demandantes de los casos de epígrafe.
. En cuanto a los legisladores demandantes, tanto en el caso Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9, como en el caso P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, éstos carecen de legitimación activa, por no haber alegado o demostrado un daño real, inmediato, claro y palpable, ni pretender vindicar las prerrogativas de sus cargos electi-vos, conforme a nuestra jurisprudencia.
B. Academicidad
En diversas ocasiones hemos considerado la doctrina de academicidad. Un caso académico es “ ‘uno en que se trata de obtener un fallo sobre una controversia disfrazada, que en realidad no existe, o una determinación de un derecho antes de que éste haya sido reclamado, o una sentencia sobre un asunto, que al dictarse, por alguna razón no podrá tener efectos prácticos sobre una controversia existente ...” E.L.A. v. Aguayo, 80 D.P.R. 552, 584 (1958). Véase C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993).
Una controversia puede convertirse en académica cuando los cambios fácticos o judiciales acaecidos durante *676el trámite judicial toman en ficticia su solución, convirtién-dose así en una opinión consultiva sobre asuntos abstrac-tos de derecho. Pueblo en interés menor M.A.G.O., 138 D.P.R. 20 (1995); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Noriega v. Hernández Colón, supra; entre otros.
En Asoc. de Periodistas v. González, 127 D.P.R. 704, 717-718 (1991), explicamos que “[a]l considerar el concepto de ‘academicidad’ hay que concentrarse en la relación existente entre los eventos pasados que dieron inicio al pleito y la adversidad presente. Este análisis es vital para determinar la existencia de los requisitos constitucionales (‘caso o controversia’) o jurisprudenciales de justiciabilidad. Un caso se convierte en académico cuando con el paso del tiempo su condición de controversia viva y presente se pierde”.(18) (Escolio omitido.)
Se han elaborado, sin embargo, una serie de ex-cepciones a la doctrina de academicidad que permiten la consideración de un caso que de otro modo resultaría académico en cuanto a su resultado o efecto inmediato. Por ejemplo, “cuando el caso ante el tribunal presenta una cuestión recurrente o susceptible de volver a ocurrir (<capable of repetition), Roe v. Wade, 410 U.S. 113 (1973); Moore v. Ogilvie, 394 U.S. 814, 816 (1969); So. Pac. Terminal Co. v. Int. Comm. Comm., 219 U.S. 498, 515 (1911); o cuando aspectos de la controversia se toman académicos pero persisten consecuencias colaterales de ésta que tienen vigencia y actualidad. Véanse: R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. 1, 1986, págs. 122-126; L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988; El Vocero v. Junta de Planifica-*677ción, supra, págs. 124 — 126”. C.E.E. v. Depto. de Estado, supra, pág. 936.
En C.E.E. v. Depto. de Estado, supra, pág. 936, resolvi-mos que “es evidente que la conflictiva cuestión de derecho que dio lugar a la disputa entre las partes de este caso es susceptible de volver a ocurrir”. (Enfasis suplido.) Señala-mos que “con marcada frecuencia las agencias y los depar-tamentos gubernamentales se ven en la necesidad de anunciar al país los eventos públicos que habrán de cele-brar aun en años electorales y la postura de la Comisión, si no se dilucida de manera determinante, es potencialmente una fuente de continuos conflictos”. (Enfasis suplido.) Id., págs. 936-937. Allí también consideramos que por tratarse de anuncios, al igual que en los presentes casos, “si la con-troversia ante nos ahora no se resuelve finalmente [por este Tribunal], la parte que promueve la limitación a los anuncios en cuestión ... tendrá que volver a los tribunales en el futuro con su planteamiento, litigándolo siempre a última hora, debido a que es un asunto que por su natura-leza tiende a surgir imprevistamente, haciendo muy difícil que sea revisado judicialmente de manera definitiva”. Id., pág. 937.
Aplicando los principios de la doctrina de academicidad, debemos concluir que por la naturaleza de la controversia de estos casos, o sea, el uso de fondos públicos para sufra-gar anuncios de índole político-partidista, ésta es susceptible de repetirse, aun cuando en el caso P.P.D. v. Rosselló, Caso Civil Núm. AP-95-7, el anuncio ya no se publica. Así lo reconoce el señor Procurador General en su alegato. Igual razonamiento es aplicable al caso P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10.
De otra parte, dado que en el caso Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9, la acción fue desesti-mada en forma sumaria por el tribunal, a este momento se continúa la publicación del logo impugnado, por lo que la *678controversia que dio origen continúa viva en toda su extensión.
Por las razones antes indicadas, concluimos que nin-guno de los tres (3) casos se ha tomado académico.
C. Cuestión política
Como regla general, la doctrina de cuestión política impide la revisión judicial de asuntos cuya resolución corresponde a las otras ramas políticas del Gobierno o al electorado. P.P.D. v. Gobernador II, supra; Noriega Rodríguez v. Jarabo, 136 D.P.R. 497 (1994). A esos fines, en Silva v. Hernández Agosto, 118 D.P.R. 45, 55 (1986), reiterando nuestros pronunciamientos anteriores, expresamos lo siguiente:
En todas las ocasiones anteriores ante reclamos de cuestión política hemos reafirmado el poder de los tribunales de ser los intérpretes finales de los contornos de la Constitución y para determinar si los actos de una rama de gobierno exceden su autoridad constitucional. Marbury v. Madison, 1 Cranch 137 (1803); Santa Aponte v. Srio. del Senado, [105 D.P.R. 750 (1977)]. La interpretación inicial que de la Constitución haga otra rama merece deferencia, pero debe prevalecer la norma de que la determinación final corresponde a los tribunales. United States v. Nixon, [418 U.S. 683 (1974)]. Nuestra estructura de gobierno no permite que las ramas políticas del Gobierno se conviertan en árbitros de sus propios actos.
Ante un reclamo de inconstitucionalidad de una actuación gubernamental, es la Rama Judicial la llamada a determinar la validez de ésta. Véase Noriega v. Hernández Colón, supra, pág. 426, cuando reiteramos que “[n]i los cuerpos u organismos legislativos ni los funcionarios ejecutivos pueden convertirse en jueces de sus propios actos. Son los tribunales los llamados a ser los intérpretes finales de la Constitución y de las leyes que rigen nuestro País”.
Según interpretamos en el citado caso P.P.D. v. Gobernador II, supra, pág. 923, “al haber invocado el derecho *679constitucional de la igualdad electoral, resulta claro que no se plantea una cuestión política. Se trata del postulado rector que impregna la Carta de Derechos de la Constitución de que, en una sociedad democrática, todos los electores y partidos políticos ‘gozarán de iguales derechos’. 4 Diario de Sesiones de la Convención Constituyente 2627 (1952)”.
La controversia que plantean estos tres (3) casos es si puede el gobierno de tumo utilizar los fondos del erario para subvencionar anuncios que tienen el efecto de in-fluenciar la opinión pública a favor del partido político en el poder. Se alega específicamente la violación de dos (2) preceptos constitucionales, los cuales requieren de una in-terpretación judicial. El hecho de que estén implicados in-tereses político-partidistas no derrota la justiciabilidad de las reclamaciones ni convierte el caso en académico. Este no es un asunto que pueda ser resuelto en las urnas, espe-cialmente cuando se considera que beneficia al gobierno de tumo, y su importancia trasciende la afiliación de las par-tes en la controversia. Es por ello que ninguno de los tres (3) casos ante nuestra consideración plantea una cuestión política que impida nuestra adjudicación en los méritos de la controversia.
r — H i — i HH

La facultad o deber de información del Gobierno

El Preámbulo de la Constitución del Estado Libre Aso-ciado de Puerto Rico dispone lo siguiente:
Nosotros, el pueblo de Puerto Rico, a fin de organizamos po-líticamente sobre una base plenamente democrática, promover el bienestar general y asegurar para nosotros y nuestra poste-ridad el goce cabal de los derechos humanos, puesta nuestra confianza en Dios Todopoderoso, ordenamos y establecemos esta Constitución para el Estado Libre Asociado que en el ejer-cicio de nuestro derecho natural ahora creamos dentro de nues-tra unión con los Estados Unidos de América. Preámbulo, Const. E.L.A., supra, pág. 251.
*680Del citado precepto surge claramente como objetivo de la organización política y social de nuestro País la promo-ción del bienestar general de la ciudadanía. En las distin-tas leyes que organizan el Gobierno en nuestro país se en-cuentran disposiciones generales que facultan a los funcionarios a informar a la ciudadanía sobre asuntos re-lativos a las funciones que realizan las diversas agencias del país.(19)
Hemos reconocido que la expresión del Gobierno de naturaleza educativa e informativa es indispensable para que el pueblo pueda juzgar su. labor y exigir remedios a los agravios gubernamentales. Refiérase a Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 381 (1984); Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 158 (1986). Nuestra jurisprudencia refleja la tendencia seguida en favor de la divulgación de información pública, al punto de impartirle una dimensión amplia y robusta a la libertad de expresión consagrada en nuestra Carta de Derechos. Refiérase a Noriega v. Gobernador, 130 D.P.R. 919 (1992); Noriega v. Gobernador, 122 D.P.R. 650 (1988); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Soto v. Srio. de Justicia, 112 D.P.R. 477, 485 (1982); Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960); Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959); entre otros.
*681En Santiago v. Bobb y El Mundo, Inc., supra, pág. 159, citando a. Soto v. Srio. de Justicia, supra, señalamos lo siguiente:
"... existe una estrecha correspondencia entre el derecho a la libre expresión y la libertad de información. La premisa es sencilla. Sin conocimiento de hechos no se puede juzgar; tam-poco se pueden exigir remedios a los agravios gubernamentales mediante los procedimientos judiciales o a través del proceso de las urnas cada cuatro (4) años.” En ese desiderátum, la prensa constituye “un vehículo de información y opinión [para] infor-mar y educar al público, ofrecer críticas, proveer un foro para la discusión y el debate, y actuar como un sustituto para obtener noticias e información para sus lectores, que por sí y como in-dividuos no pueden o desean compilarla”. (Cita y énfasis omitidos.)
Recientemente tuvimos la oportunidad de ex-presamos sobre la relación existente entre el derecho constitucional a la libertad de expresión y el deber de información del Gobierno. A esos efectos, en P.P.D. v. Gobernador II, supra, pág. 923, claramente señalamos que “[l]os derechos contenidos en la Carta de Derechos le asisten a los individuos frente al Estado. Esos derechos no pueden extenderse a las expresiones del Gobierno porque los derechos están formulados en términos de lo que el Gobierno no puede hacer con relación a la expresión de las personas y no a la inversa. De ahí que el Gobierno no tiene un derecho constitucional a la libre expresión protegido”. (Enfasis suplido y en el original.) Explicamos, además, lo siguiente:
El problema ante nos envuelve el axioma básico de que el pro-ceso decisional puertorriqueño responde en su realidad al pos-tulado de igualdad inmerso en nuestra Constitución, el cual persigue lograr paridad económica entre los partidos políticos para la divulgación de ideas y mensajes en nuestro país. De ello resulta que existe un amplio poder en la limitación de la propaganda gubernamental. (Enfasis suplido.) íd., págs. 923-924.
Aclarado nuevamente que el Gobierno no puede, bajo el palio del derecho constitucional de los ciudadanos a la li-bertad de expresión y libertad de información, reclamar *682para sí un derecho a la libertad de expresión, procede que examinemos las limitaciones a la facultad o deber de infor-mación del Gobierno.
IV

Restricciones a la facultad o deber de información del Go-bierno

Una de las restricciones a la divulgación de información por parte del Estado lo constituye la Ley Electoral de Puerto Rico. En específico, el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, el cual dispone lo siguiente:
Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebra-ción de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, pro-yecciones o planes. Se exceptúan de esta disposición aquellos avisos y anuncios de prensa expresamente requeridos por ley.
Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de in-terés público, urgencia o emergencia, los cuales sólo serán per-mitidos previa autorización al efecto de la Comisión Estatal de Elecciones.
Según explicamos en C.E.E. v. Depto. de Estado, supra, págs. 938-939, el citado artículo proviene en todos sus aspectos esenciales del derogado Art. 3.014 del antiguo Código Electoral de Puerto Rico, Ley Núm. 1 de 13 de febrero de 1974 (16 L.P.R.A. ant. see. 2094). Del Diario de Sesiones de la Asamblea Legislativa de 4 de febrero de 1974 y del lenguaje claro del propio Art. 8.001 de la Ley Electoral de Puerto Rico, supra, “surge inequívocamente la intención legislativa de excluir definitivamente del proceso político la influencia solapada que el partido en el poder *683puede tener mediante el uso de los anuncios guber-namentales”. C.E.E. v. Depto. de Estado, supra, pág. 939. Citando a Romero Bar celó v. Hernández Agosto, supra, pág. 393, explicamos que la citada disposición reflejaba “ ‘el interés en descontinuar durante el período eleccionario la práctica de las agencias gubernamentales de hacer cam-paña política mediante la publicación de anuncios sobre sus logros y planes’ ”. C.E.E. v. Depto. de Estado, supra, pág. 939. En consecuencia, resolvimos que en año electoral todo anuncio gubernamental, excepto los expresamente ex-cluidos por ley, debían ser sometidos a la previa autoriza-ción de la Comisión Estatal de Elecciones.
Posteriormente, en P.RD. v. Gobernador II, supra, pág. 924, considerando el principio de igualdad económica de nuestra Constitución, extendimos la prohibición contenida en el referido artículo de la Ley Electoral de Puerto Rico a la Ley Habilitadora del Referéndum sobre Enmiendas a la Constitución de Puerto Rico de 1994, Ley Núm. 49 de 2 de agosto de 1994. Principalmente, queríamos “evitar que el Estado, mediante anuncios gubernamentales, pueda tener una influencia en la libre expresión de los ciudadanos en la votación, con el poder económico que éste tiene mediante la utilización de fondos públicos”. P.P.D. v. Gobernador II, supra, págs. 926-927.
La restricción impuesta al Estado mediante la antes ex-plicada Ley Electoral de Puerto Rico, por sus propios tér-minos, es inaplicable a la situación que nos ocupa, o sea, la publicación o divulgación de anuncios fuera del año electoral. Independientemente de dicha prohibición estatu-taria, en estos tres (3) casos se plantea como controversia medular el axioma constitucional de igualdad económica de los partidos políticos o los candidatos a puestos electivos y su convergencia con la prohibición de la utilización de fondos públicos para fines privados, por lo que procede que *684veamos entonces la relación existente entre ambos precep-tos constitucionales.
V

La revisión judicial

La See. 9 del Art. VI de la Constitución del Estado Libre Asociado, supra, dispone lo siguiente:
Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley.
Anteriormente, en ocasión de trazar el origen de esta sección en nuestra Constitución, aunque la hemos considerado autóctona, P.S.P. v. E.L.A., supra, pág. 596,(20) y que su texto “[e]staba previsto, en su esencia, por el sistema Foraker de 1900 y la Ley Jones de 1917”, hemos concluido que “[l]a Constitución de 1952 completa, sin duda, esta evolución”. P.I.P. v. C.E.E., supra, pág. 606. La utilización del concepto “fin público” en el texto de la citada disposición y su aplicación a casos como el presente, en el cual la erogación de fondos se hizo al amparo de la facultad o el deber del Gobierno de informar a la ciudadanía, requiere *685del ejercicio de nuestra función revisora. Ahora bien, desde P.I.P. v. C.E.E., supra, limitamos el alcance que en el citado caso P.S.P. v. E.L.A. le dimos a nuestra facultad interpre-tativa de la citada cláusula constitucional, y aclaramos que su ejercicio no era distinto al desempeño normal de la fun-ción revisora que nos corresponde ejercer bajo el sistema de separación de poderes. De ahí que
[l]a determinación inicial que tomen los poderes públicos —Le-gislativo y Ejecutivo— sobre lo que es fin público es revisable por el Poder Judicial. Sin embargo, en el desempeño normal de nuestras funciones revisoras bajo el sistema de separación de poderes, los tribunales debemos actuar con prudencia y defe-rencia a la voluntad legislativa, siempre que la misma esté en-marcada dentro del esquema constitucional y aunque como ma-gistrados discrepemos personalmente de la bondad de los actos legislativos.(21)
En los debates de la Convención Constituyente prevale-ció —según el Delegado señor Gutiérrez Franqui— la no-ción de que se debía “dejar [la] materia de definiciones, en cuanto a lo que es ‘fines públicos e instituciones públicas’ al poder judicial, de acuerdo con la expresión y declaración legislativa, inicialmente, al aprobarse una ley y luego por la interpretación que el poder judicial haga de esta consti-tución ...”. (Énfasis suplido.) 2 Diario de Sesiones de la Convención Constituyente 903 (1961).
Nuestra Constitución, cuerpo de normas supremas que se impone a la legislación ordinaria, otorga a la Rama Judicial amplios poderes para examinar las actuaciones alegadamente inconstitucionales del Poder Legislativo o Ejecutivo al amparo de la relación dinámica de la separación de poderes. Véanse: P.I.P v. C.E.E., supra, pág. 612; Silva v. Hernández Agosto, supra; Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); entre otros. Vea-*686mos entonces la interpretación del concepto “fin público” en nuestra jurisdicción y su aplicabilidad a la controversia que nos ocupa.
VI

Fin público

El concepto o la noción de finalidad pública “juega un papel importante en nuestro ordenamiento jurídico. A dife-rencia de los particulares quienes, siempre que sea lícito, pueden actuar para los fines más variados, la búsqueda de un fin de interés público es la condición positiva de toda actuación estatal. El interés público no es simplemente la suma de los intereses particulares. Tampoco es en esencia distinto al interés de las personas o los grupos que compo-nen el país. Resulta en la mayoría de las ocasiones del acomodo entre los diversos intereses particulares”. (Enfa-sis suprimido.) P.I.P. v. C.E.E., supra, págs. 606-607.
Anteriormente hemos explicado que las frases “fondos públicos” y “dineros públicos” tienen el mismo significado y se han utilizado indistintamente en las leyes y en la jurisprudencia para expresar lo mismo. Véase Pueblo v. Pérez, 47 D.P.R. 765, 779 (1934).
El concepto “fin público” no es estático, sino que está ligado al bienestar general y que tiene que ceñirse a las cambiantes condiciones sociales de una comunidad específica, a los problemas peculiares que éstas crean y a las nuevas obligaciones que el ciudadano impone a sus gobernantes en una sociedad compleja. Su significado ha cobrado un marco dimensional de naturaleza liberal, generalmente prevaleciendo el criterio de que los objetivos que estén contenidos en el referido fin público deben redundar en beneficio de la salud, seguridad, moral y bienestar general de todos los ciudadanos. Refiérase a P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982, 997 (1960).
*687En los debates de la Convención Constituyente, por voz del Delegado Sr. Leopoldo Figueroa, quedó expuesto el marco conceptual e interpretativo de la prohibición de uti-lizar fondos públicos para fines privados. A esos efectos, “los fondos públicos ... proceden de recaudaciones públicas, que proceden de tributos que se imponen a todas las clases, que proceden de rentas que obtiene el tesoro de todos los hombres y mujeres de todos [los] credos, de todas filiacio-nes, ... no es sana política, que esos fondos públicos sean manejados por instituciones privadas en las cuales no tenga intervención el gobierno”. Diario de Sesiones, supra, págs. 913-914. Los fondos públicos provienen de todos los contribuyentes del país y del más amplio espectro político, por lo que no son privativos de quienes políticamente os-tentan las riendas del país durante determinado cuatrienio. (22)
De otra parte, en McCormick v. Marrero, Juez, 64 D.P.R. 260 (1944), señalamos como criterios para determinar lo que es un fin público, los siguientes: que considere un beneficio público (o sea, promover el bienestar e interés público de la comunidad) o que estén destinados a una actividad de carácter público o semipúblico.
Por otro lado, si la actividad que ha de ser costeada con fondos públicos promueve los intereses y objetivos de la entidad gubernamental, en consonancia con la política pública establecida sobre el particular, es evidente el fin público y el carácter legítimo de dicha erogación. Una vez se determina que existe un fin público en relación con la erogación de fondos por una entidad gubernamental, el hecho de que surja un beneficio incidental en favor de personas particulares no desvirtúa el fin público a que va dirigida la actividad gubernamental.(23)
*688De nuestra jurisprudencia surgen otros criterios que orientan la determinación de un fin público. En Marrero v. Mun. de Morovis, supra, claramente resolvimos que no pueden utilizarse los fondos o recursos públicos por determinado partido político para sus fines particulares. Adoptando los fundamentos del tribunal de instancia, ex-plicamos lo siguiente:
En la medida en que los fondos públicos se utilicen para propaganda político-partidista se está afectando detrimentalmente el derecho de los demás electores. En todo caso la finalidad pública envuelta en este caso y que este Tribunal debe proteger y for-talecer coincide con el interés de los demandantes. Esta es que todos los ciudadanos en Puerto Rico sientan la seguridad de que sus funcionarios públicos, irrespectivafmente] de sus pre-ferencias políticas particulares, le sirvan a la ciudadanía en general y no a determinado grupo de electores en particular. (24)
La norma enunciada antes es que, bajo la restricción constitucional al uso de los fondos públicos, no se per-mite el uso político-partidista de dichos fondos ni que de otro modo un partido político o candidato obtenga una ventaja económica a expensas del erario. Desde P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976), al validar las medidas legislativas encaminadas a disminuir las diferencias económicas entre los partidos y los candidatos que evitan contribuciones cuantiosas e irrestrictas, señalamos unos principios que orientan la evaluación de la controversia que nos ocupa. Hoy, dos (2) décadas después, aún conservan su vigencia nuestros pronunciamientos:
Nuestro sistema de gobierno democrático se nutre del pro-ceso político para elegir aquellos que representan al pueblo, reconociendo el derecho de los ciudadanos a organizarse en gru-pos de opinión con carácter de partidos políticos y proponer candidatos de su predilección.
Ante los adelantos técnicos de comunicación rápida, directa y masiva, el libre intercambio y la fluidez de ideas y la discusión en torno a los asuntos públicos y las cualificaciones de los can-*689didatos, dependen en gran medida de la capacidad económica de éstos y los partidos políticos. El mensaje personal de antaño en las lides electorales puertorriqueñas es hoy la excepción, descansándose cada vez más en los medios electrónicos de difu-sión moderna. Ante este fenómeno, y el costo que ello exige, las contribuciones del ciudadano a sus respectivos partidos políti-cos son vitales para el desenvolvimiento y desarrollo del pro-ceso democrático.
Aun cuando no existe una correlación entre los resultados electorales y la capacidad económica de un partido político o candidato —ya que en adición entran enjuego un sinnúmero de factores tales como naturaleza de las controversias, organiza-ción, liderazgo, destreza, prestigio, control y extensión de infor-mación y publicidad— las contribuciones económicas y por ende, la solvencia de los partidos políticos afectan positiva o negativamente y en gran medida los factores mencionados y por ende el desenlace final. (25)
En el pasado no hemos tolerado situaciones que crean una desventaja o desigualdad económica entre los parti-dos, aun tratándose de erogaciones hechas válidamente al amparo de legislación. Refiérase a P.R.P. v. E.L.A., supra, pág. 640, en el cual le reconocimos el derecho al Partido de Renovación Puertorriqueña a nombrar representantes en las Juntas de Inscripción Permanentes con todos los dere-chos y prerrogativas, incluso la económica, de los partidos políticos principales. De ahí que, aun tratándose de situa-ciones jurídicas en las que se reconoce el fin público, el mero hecho de atentar contra el postulado de igualdad eco-nómica de los partidos ha conllevado nuestro enérgico re-pudio a la situación particular. Como expresamos en P.R.P. v. E.L.A., supra, pág. 640:
La desigualdad bajo la ley se manifiesta más nítidamente en *690el aspecto económico. ... La negativa a reconocer los [funcionarios] del P.R.P. implica que dicha colectividad tiene que descansar en electores voluntarios para descargar sus fun-ciones o absorber sus gastos, recargando así su presupuesto operacional. ... El impacto fiscal ha recaído sobre los electores del P.R.P., a distinción de los demás partidos que han sufragado el mismo mediante aportación gubernamental.
Recordemos que “ ‘[l]a verdadera esencia de un gobierno libre consiste en considerar los puestos públicos como un fideicomiso, encomendado para el bien del país y no para beneficio de determinado individuo o partido’ Ex rel. Pérez v. Manescau, 33 D.P.R. 739, 742 (1924). Implícito en estas expresiones se encuentra lo referente a los fondos públicos encomendados a los funcionarios de nuestro país.
VII

Determinación judicial de fin público; criterios y factores

Los criterios que se derivan de nuestra jurisprudencia para determinar si existe o no un fin público —cuando mediante una ley o una actuación gubernamental se realiza una erogación de fondos públicos— son aplicables a la controversia que nos ocupa. Por un lado, cuando el Gobierno, en el ejercicio de su facultad o deber de informar a la ciudadanía, utiliza o incorpora símbolos, emblemas, colores, fotografíase(26) o lemas de naturaleza políticopartidista, estamos impedidos constitucionalmente de reconocerle fin público alguno a dicha expresión gubernamental. Tampoco podemos reconocer validez constitucional a cualquier expresión gubernamental difundida mediante el uso de fondos públicos cuando ésta claramente constituye mi subterfugio para conferir una ventaja a un candidato o a un partido político, o para adelantar sus in-*691tereses político-partidistas. Cf. Marrero v. Mun. de Moro-vis, supra.
De otra parte, ausente en la expresión gubernamental cualquier símbolo, emblema, color, fotografía, lema de naturaleza político-partidista, o el propósito de conferir una indebida ventaja a un candidato o partido político, la determinación de si la utilización de fondos públicos responde a un fin público requiere determinar su propósito y evaluar su contenido para adjudicar si cumple con alguno de los criterios siguientes:
1. Redunda en beneficio de la salud, la seguridad, la moral y el bienestar general de todos los ciudadanos.
2. Está destinado a una actividad de carácter público o semipúblico.
3. Promueve los intereses y objetivos de la entidad gu-bernamental, en consonancia con sus deberes y funciones o la política pública establecida.
4. Promueve programas, servicios, oportunidades y de-rechos, o adelanta causas sociales, cívicas, culturales, eco-nómicas o deportivas.
5. Promueve el establecimiento, modificación o cambio de una política gubernamental.
Reconocemos que la publicación de expresiones gubernamentales mediante el uso de fondos públicos para la consecución de cualquiera de los objetivos enunciados anteriormente, en algunas ocasiones, puede tener el efecto incidental de producir cierto grado de ventaja al partido político en el poder o a un candidato de dicho partido. Pero cuando la evidencia demuestra, por el contrario, que dicha expresión es utilizada como un vehículo para adelantar cualquier fin individual de dicho partido o candidato, anulando de tal forma la consecución de un objetivo legítimo, tal expresión no puede prevalecer por constituir una ventaja económica a dicho partido o candidato por sobre los partidos políticos o candidatos de oposición.
*692Por el hecho de que la Legislatura no haya extendido expresamente la prohibición contenida en el Art. 8.001, supra, a los años en que no se celebran elecciones generales, no podemos validar el uso de fondos públicos para anuncios político-partidistas durante tales años. La restricción a este tipo de actuación se encuentra en la See. 9 del Art. VI de nuestra Constitución, supra, la cual no requiere de una ley específica para su aplicación y en el axioma constitucional de igualdad electoral.
Con estos criterios rectores procede que evaluemos la controversia ante nuestra consideración.
VIII
A. P.P.D. v. Rosselló, Caso Civil Núm. AP-95-7
Según hemos señalado, la controversia en este caso fue sometida a base de los hechos estipulados y los alegatos, por lo cual estamos en posición de resolver. El anuncio im-pugnado era el de la taijeta de salud en el cual se contras-taba la cantidad de tarjetas repartidas por el Estado con el hecho de que el Alcalde Acevedo no había repartido tarjeta alguna.
Sin necesidad de llevar a cabo un análisis de cada uno de los criterios que conformarían un fin público, conclui-mos que este anuncio de su faz constituye un ataque directo al Alcalde Acevedo, quien precisamente es el presi-dente del P.P.D., partido principal de oposición al del gobierno actual y candidato a la gobernación en las próxi-mas elecciones de noviembre de 1996. Ante ello, resulta evidente que el anuncio sirve un propósito que trasciende la mera información sobre el programa de la tarjeta de salud, no teniendo otro propósito que el de servir de vehí-culo a la propaganda político-partidista.(27)
*693Al adelantar un objetivo político-partidista, este anun-cio no sólo constituye un ejemplo de propaganda partidista, sino que le confiere una ventaja económica al partido de gobierno sobre el candidato a la gobernación del partido demandante.
Ciertamente, la participación del Departamento de Sa-lud en el debate en torno a la prestación de servicios de salud es importante. Sin embargo, no podemos validar la erogación de fondos públicos para mensajes político-parti-distas que redundan en perjuicio del partido demandante. Esto constituye un ejemplo clásico del uso indebido de fon-dos públicos que sanciona la See. 9 del Art. VI de nuestra Constitución, supra, y el Estado, en particular el Departa-mento de Salud, ha trascendido su facultad o deber de in-formar a la ciudadanía, adentrándose en la arena político-partidista. No afecta la conclusión anterior el hecho de que los mencionados anuncios hayan sido provocados por otros anuncios previamente publicados por el Municipio de San Juan. Como ya hemos señalado, no pasamos juicio sobre si estos anuncios previos cumplen o no con los criterios esbo-zados en esta opinión, por no estar éstos ante nuestra con-sideración, ya que nunca se recurrió de ellos judicialmente.
Determinado lo anterior, se dictará sentencia que revo-que la sentencia recurrida en este caso y emitiendo, a su vez, una orden de injunction para prohibirle permanente-mente al Estado Libre Asociado de Puerto Rico, así como a la señora Secretaria de Salud de Puerto Rico, a sus agen-tes, mandatarios, empleados y demás funcionarios del Es-tado Libre Asociado de Puerto Rico, la utilización de fondos públicos para la publicación del anuncio objeto de este pleito. En cuanto al remedio de restitución al erario, se desestimará esta causa de acción, por carecer los deman-dantes de legitimación activa para hacer dicho reclamo. *694Igualmente se desestimará la demanda en cuanto al Hon. Pedro Rosselló González, en vista de que ni de las alega-ciones de las partes ni de sus estipulaciones y evidencia documental que tuvo ante sí el tribunal de instancia surge causa de acción alguna en su contra. Así lo reconoció la parte demandante apelante en la vista oral celebrada ante este Tribunal.
B. Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9
En este caso se impugnó la difusión por todo el Munici-pio de Carolina de un logo con el número diez (10) y la frase “UNA DÉCADA DE SUPERACIÓN”, cuyo período co-rresponde a la incumbencia del alcalde demandado, resal-tando en el interior del número diez (10) los años 1985-1995, cuyo período corresponde a la incumbencia del alcalde demandado. En síntesis se alegó, y así fue estipu-lado, que el referido logo ha sido desplegado en propiedad del gobierno municipal mediante el uso de pegatinas {bum-, per stickers), rótulos y anuncios publicados en varios perió-dicos.
De igual modo, mediante una moción en auxilio de nues-tra jurisdicción presentada por la parte demandante el 15 de diciembre de 1995, se trajo ante nuestra consideración un folleto de cuarenta y ocho (48) páginas, a todo color, publicado por el Municipio de Carolina.(28) En dicha moción se nos informa que la publicación de este folleto sobrepasa los cien mil (100,000) ejemplares y se nos solicita que ex-tendamos el injunction preliminar que se invoca al referido folleto. La parte recurrida compareció el mismo día me-diante un escrito de réplica en oposición a la extensión de dicho remedio preliminar a tal folleto. Acompañaron dicho escrito con una carta suscrita por la Directora de Prensa *695del Municipio en la cual informa que, “próximos a concluir el presente año, llega a su fin también la campaña de orientación y divulgación pública ‘Una Década de Supera-ción’ Añade en dicha misiva que “esto supone que para el 1ro. de enero de 1996, deberíamos estar en disposición de haber removido [sic] toda rotulación o emblema alusivo a esta campaña que haya sido colocado en la municipalidad o en nuestra flota vehicular”. Una evaluación de este material impreso revela que por escrito y gráficamente se exal-tan los logros y programas de la administración del Muni-cipio de Carolina durante los pasados diez (10) años. En el texto se destacan unos mensajes colocados precisamente debajo de la expresión “1985 — 1995: Una Década de Superación”. Estos mensajes son los siguientes:
*de la bancarrota a la solvencia y liquidez ...
*de la vergonzoza [sic] ineficiencia administrativa (solo 13% del presupuesto municipal dedicado a obra y servicios a la ciuda-danía) a una impresionante agilidad y eficiencia en gerencia moderna ...
*del total descalabro fiscal, sin capacidad alguna para tomar prestado ni poder administrar fondos federales, a gozar de un crédito excelente y gran credibilidad fiscal ...
*de una total dependencia parasitaria del Gobierno Central, al gran orgullo de lograr la Autonomía Municipal, para seguir adelante trazando nuestra propia ruta de crecimiento y superación. (Enfasis suplido.) Folleto Carolina: 10 años de Su-peración Gigante, pág. 3.
Las antes citadas expresiones describen despectiva-mente a la anterior administración perteneciente al Par-tido Nuevo Progresista con el propósito de adelantar los objetivos político-partidistas de la actual administración y su alcalde, pertenecientes al Partido Popular Democrático. Evidentemente se pretenden enaltecer los logros de la pre-sente administración y de su alcalde en anticipo a las elec-ciones de 1996, en las cuales éste figurará como candidato a la reelección. Además de las expresiones en el folleto, se observan unas fotografías a todo color que muestran el des-pliegue masivo, a nivel municipal, del logo impugnado. Sin *696necesidad de un análisis ulterior concluimos que este fo-lleto solamente pretende resaltar las obras y los logros de la administración del alcalde demandado obteniendo éste una ventaja económica para su candidatura en perjuicio del candidato Ledo. Max Pérez Preston, quien tendrá que incurrir necesariamente en cuantiosos gastos para responder a la campaña oficialista realizada por el actual incum-bente con fondos públicos. En la misma medida y por los mismos motivos, se perjudican los electores demandantes, afiliados al Partido Nuevo Progresista, el cual postula como candidato al licenciado Pérez Preston.
Ya hemos concluido que tanto el candidato demandante, licenciado Pérez Preston, como los dos (2) electores de dicho municipio que también son demandantes, poseen legi-timación activa para incoar el presente pleito. De los he-chos estipulados y de la publicación del folleto descrito anteriormente se desprende con claridad que el referido candidato y los mencionados electores han alegado y de-mostrado haber sufrido un daño real, inmediato y preciso. Igualmente han demostrado que lo continuarán sufriendo de no concederse el remedio interdictal solicitado.
Recientemente reiteramos que la concesión o no de un injunction preliminar debe determinarse a la luz de los criterios siguientes:
(1) la naturaleza de los daños que pueden ocasionárseles a las partes de concederse o denegarse el injunction;
(2) su irreparabilidad o la existencia de un remedio adecuado en ley;
(3) la probabilidad de que la parte promovente prevalezca eventualmente al resolverse el litigio en su fondo;
(4) la probabilidad de que la causa se torne académica de no concederse el injunction, y sobre todo,
(5) el posible impacto sobre el interés público del remedio que se solicita. Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 784 (1994).
Al aplicar tales criterios a los hechos alegados y proba-dos en el presente caso nos permite concluir que de no con-*697cederse el remedio preliminar solicitado, los mencionados demandantes continuarán sufriendo una privación o me-noscabo del derecho constitucional que tienen a disfrutar de la igualdad electoral, ya que .no existe remedio otro al-guno adecuado en ley para vindicar ese derecho en este momento. Igualmente concluimos que de no concederse tal remedio existe la probabilidad de que la solicitüd al refe-rido remedio en equidad se tome académica y, después de todo, resulta aparente que la concesión de tal remedio no tendrá impacto alguno sobre los intereses del Municipio de Carolina.
A tenor con lo anteriormente expuesto, se dictará sen-tencia para revocar la sentencia recurrida. Se concederá el injunction preliminar solicitado para prohibir a los deman-dados, el Alcalde y la Directora de Finanzas del Municipio de Carolina, y a sus agentes, funcionarios, empleados y mandatarios, la publicación, impresión, difusión o divulga-ción del referido logo y para prohibir, además, todo desem-bolso para el pago de la publicación, impresión, difusión o divulgación del referido logo. Se ordenará, además, a dichos demandados, el Alcalde José E. Aponte y a la Direc-tora de Finanzas del Municipio de Carolina, que procedan inmediatamente a remover, a su cargo y de su propio pe-culio, dicho logo de todos los lugares en que ha sido colo-cado o impreso con fondos públicos, incluso vehículos mu-nicipales, canchas, rótulos y otros lugares y objetos. En adición, se prohibirá el uso por empleados y funcionarios de dicho municipio de camisetas en las cuales se haya im-preso o colocado el mencionado logo con fondos públicos. Se le ordenará también a la parte demandada que detenga inmediatamente la publicación y distribución del folleto “Carolina; 10 años de Superación Gigante” y cualesquiera otra publicación, escrita, oral o visual, de naturaleza aná-loga, y se devolverá el caso al Tribunal de Primera Instan-cia, Sala Superior de Carolina, para la continuación de los procedimientos y la concesión de todos aquellos otros reme-*698dios que en derecho procedan, conforme con lo aquí resuelto.
C. Partido Popular Democrático, etc. v. Partido Nuevo Progresista, etc., Caso Civil Núm. CT-95-10
En este caso el P.P.D. impugnó una serie de anuncios publicados por algunas dependencias del Gobierno y corpo-raciones públicas, alegando que constituían una campaña concertada y desarrollada por el Gobierno en coordinación con el P.N.P. Mediante estipulación de las partes, se pre-sentaron en evidencia los anuncios impugnados, al igual que prueba pericial en las áreas de comunicaciones y publicidad.
En cumplimiento con nuestra Orden de 1ro de diciem-bre de 1995 el Tribunal de Primera Instancia nos remitió las determinaciones de hecho resultantes de la referida evidencia. Evaluadas éstas, a la luz de toda la prueba obrante en autos, incluso la transcripción de los testimo-nios periciales, concluimos que tales determinaciones es-tán plenamente sostenidas por la prueba, en vista de lo cual las adoptamos y concluimos lo siguiente:
1. Los anuncios de la Oficina de Gerencia y Presu-puesto, del Departamento de Educación, del Departamento de Transportación y Obras Públicas, de la Autoridad de Carreteras y del Departamento de Corrección y Rehabili-tación destacan la labor realizada por dichas dependencias gubernamentales e incluyen el lema “compromiso cumpli-do” o la frase “el Departamento ha cumplido con el compro-miso del Gobernador Pedro Rosselló”. De este modo se re-saltan los supuestos logros de dichas dependencias públicas y utilizan el lema propagandístico del partido en el poder con el propósito de conferir una ventaja al candi-dato a la gobernación de dicho partido.
2. Los anuncios de la Administración de Seguros de Sa-lud, del Departamento de la Familia, del Departamento de *699Trabajo y Recursos Humanos, y de la Administración de Compensaciones por Accidentes de Automóviles proveen información de alguna utilidad o beneficio a la comunidad, promoviendo programas y servicios, pero los mismos inclu-yen el lema de “compromiso cumplido”, lo que demuestra el claro propósito de adelantar y promover los fines políti-cos del partido en el poder y de su candidato a la gobernación.
3. A pesar de que los anuncios del Departamento de Educación incluyen información sobre los servicios ofreci-dos por dicho departamento, incluyen además un recuadro en el que se expresa que se ha cumplido con el compromiso del Dr. Pedro Rosselló, utilizando el lema propagandístico de dicho candidato y con el obvio propósito de conferir a éste una indebida ventaja sobre los candidatos opositores.
4. Los anuncios del Departamento de Hacienda infor-man cambios o reformas que afectan a la ciudadanía, pero incluyen la frase “compromiso cumplido”, en obvia referen-cia al candidato a la gobernación del partido en el poder y con iguales fines político-partidistas que los mencionados anteriormente.
5. Solamente cuatro (4) anuncios de los evaluados care-cen de mensajes político-partidistas. Estos anuncios co-rresponden a las siguientes agencias: (a) Departamento de la Familia (en éste se promueven las oportunidades de em-pleo para ciudadanos de cincuenta y cinco (55) años o más);(29) (b) Departamento del Trabajo y Recursos Huma-nos (en este anuncio se promueve el empleo de residentes en viviendas públicas);(30) (c) Departamento de Salud (pro-mueve y provee información sobre la lactancia mater-na)^31) (d) Departamento de Transportación y Obras Públi-*700cas (en este anuncio se avisa o alerta al público sobre un programa de mejoras a la transportación en el área metro-politana de San Juan).(32)
Con excepción de los cuatro (4) anuncios antes indica-dos, la campaña publicitaria del Gobierno se caracteriza por el lema “compromiso cumplido”, acompañado de una marca de cotejo. A pesar de que resulta evidente que la utilización de este lema responde a fines político-partidis-tas, la prueba pericial despejó todo tipo de duda al demos-trar fehacientemente que el lema en cuestión corresponde a la campaña que simultáneamente conduce el P.N.P. en consideración a las elecciones generales de 1996.(33) Obser-vamos, además, que mientras la campaña publicitaria del Gobierno se distingue por el lema “compromiso cumplido”, en la campaña del P.N.P. se enfatiza las supuestas prome-sas “sin cumplir” de Héctor Luis Acevedo, candidato a la gobernación por el P.P.D. A su vez, estos estribillos se com-*701plementan con el lema “prometimos y cumplimos” que se destaca en el comité central de campaña del P.N.P.
Concluimos que en este caso nos encontramos ante una campaña publicitaria concertada, de manifiesto corte polí-tico-partidista, subvencionada con una gran cantidad de fondos públicos, so pretexto de cumplir con un fin público determinado. La utilización de símbolos o insignias de na-turaleza político-partidista, tales como la palma y la estre-lla, ciertamente identificables con el P.N.P., es contraria al fin público que exige nuestro ordenamiento constitucional en la administración del erario y al axioma de paridad económica entre las fuerzas electorales que le sirve de norte. Como acertadamente destaca el Prof. Steven Shiffrin, “per-mitirle al gobierno, armado con el mayor tesoro de cam-paña —el erario público— intentar dominar un proceso electoral, atenta contra la integridad básica del proceso democrático”. (Traducción nuestra.) S. Shiffrin, Government Speech, 27 UCLA L. Rev. 565, 612 (1980). A fin de cuentas, “no es función del Gobierno, reelegirse a sí mismo”. (Traducción nuestra.) E. Ziegler, Government Speech and the Constituition: The Limits of Official Partisanship, 21 B.C. L. Rev. 578, 604 (1980), citando a T. Emerson, The System of Freedom of Expression 698-699 (Vintage Ed. 1971).
Indudablemente, con los adelantos tecnológicos también se producen cambios en los estilos y esquemas de comuni-cación.
[L]os medios de comunicación de masas ... [pueden] elimina[r] el juego de la libertad de opinión y de palabra, por lo menos en su función social como mecanismo normal de la democracia, pues al lado de las pobres manifestaciones del pensamiento, según la forma tradicional, los nuevos recursos técnicos ... per-miten “fabricar” la opinión pública a través de ideas y de apre-ciaciones razonables. La Nueva Constitución de Puerto Rico, Escuela de Administración Pública, Ed. U.P.R., 1954, pág. 212.
El reconocimiento de esta realidad no puede escapar a nuestra atención. De la evidencia que tuvo ante sí el Tri*702bunal de Primera Instancia surge palpablemente el propó-sito de los demandados de influenciar la opinión pública a favor del partido de gobierno y de su candidato a la gober-nación, el actual incumbente Dr. Pedro Rosselló González, mediante una masiva campaña de medios en forma coordi-nada entre las agencias y dependencias del Gobierno y el P.N.P. mediante el uso repetido de lemas y estribillos de campaña, logos y símbolos del partido en el poder, la foto-grafía del mencionado incumbente, colores que identifican a dicho partido y el empleo de técnicas visuales que no tienen otro propósito que el de obtener el favor de los vo-tantes en la campaña electoral que se avecina. Todo ello al amparo de un supuesto —y muy lejano— propósito de in-formar a la ciudadanía del funcionamiento de su gobierno. Si algún objetivo público se logra en estos casos, éste pali-dece ante la deslumbrante campaña publicitaria que lleva a cabo el Gobierno con el fin obvio de realzar la imagen del P.N.P. y de su candidato a la gobernación en las próximas elecciones generales.
Concluimos, pues, que la parte demandante estableció la realidad del daño sufrido mediante la presentación de su prueba pericial. El daño se manifiesta claramente en la ventaja que proporciona al partido demandado (P.N.P.) so-bre el partido demandante (P.P.D.) la difusión de los men-cionados anuncios de corte político-partidista sufragado con fondos públicos. Así lo atestó el perito, Sr. Josué Mer-ced Reyes (especialista en comunicaciones, publicidad y mercadeo), al manifestar lo siguiente:
... se beneficia ... porque es una inversión que está haciendo el gobierno de Puerto Rico que debería ser una inversión hecha por el Partido Nuevo Progresista^ e]n adición a eso, el volumen de anuncios, el mollero económico da mejores descuentos, ob-viamente el gobierno de Puerto Rico como entidad tiene dispo-nible unos recursos económicos que necesariamente un partido individual no tendría ... puede obtener mejores negociaciones por ese volumen de dinero que tiene y tercero ... tiene todo un año o el tiempo que haya corrido esta campaña [para] seguir adelantándose a la [é]poca eleccionaria que [v]ien[e] en el ’96. *703Transcripción de la vista en su fondo, 4 de diciembre de 1995, págs. 213-214.
Conforme a la prueba pericial antes aludida, el resul-tado de sufragar tales anuncios político-partidistas con fondos públicos es un ahorro para el P.N.P., que no tiene que desembolsar de sus propios fondos para adelantar su campaña electoral llevada a cabo con el propósito de elegir a su candidato a gobernador en los próximos comicios generales. (34)
La discreción que posee la Rama Ejecutiva para deter-minar lo que constituye un fin público está limitada por la prohibición contenida en nuestra Constitución y por la le-gislación aplicable. Ninguna de las ramas del Gobierno puede, bajo el subterfugio de la inaplicabilidad de la veda electoral, utilizar fondos públicos para fines político-parti-distas, ya que ello no constituye un fin público en nuestra jurisdicción.
No nos corresponde pasar juicio sobre la sabiduría de los gastos incurridos en publicidad, siempre que éstos respondan a fines públicos. Sin embargo, es nuestra responsabilidad, como máximos intérpretes de la Constitución, velar por que estos fondos respondan directamente a las necesidades de la ciudadanía y no a los fines de partido o candidato político alguno. Tomando conocimiento judicial de ello, nos preocupa la proliferación de varias publicaciones hechas y distribuidas en los últimos días, aparentemente con fondos públicos, por otras administraciones municipales y ramas de gobierno que adolecen de los mismos defectos constitucionales que hoy señalamos.
Indiscutiblemente, el Gobierno se extralimitó en su fa-cultad o deber de mantener al Pueblo informado, violando *704de esta forma la disposición constitucional que confina la utilización de fondos públicos a fines públicos y el axioma constitucional de igualdad económica de los partidos y can-didatos a puestos electivos. Por tal motivo, procede que dic-temos el “injunction” preliminar, solicitado en este caso, para prohibir a los funcionarios demandados y al Estado Libre Asociado de Puerto Rico la publicación, costeada con fondos públicos, de anuncios de la naturaleza de los men-cionados anteriormente, y para extender tal prohibición a sus agentes, funcionarios, mandatarios y empleados, ya sea que éstos actúen solos o de común acuerdo con otras personas. Se prohibirá, además, al Estado Libre Asociado de Puerto Rico, a los demás demandados y a sus agentes, funcionarios, empleados y mandatarios, el desembolso de fondos públicos para el pago de las publicaciones hechas de tales anuncios o que, en lo sucesivo, se hagan en violación a la referida orden de “injunction”, hasta tanto otra cosa se disponga finalmente en este caso.

Se ordenará, además, la devolución de este caso al Tribunal de Primera Instancia para la continuación de los procedimientos todavía pendientes en forma compatible con lo aquí resuelto. Reconocemos que el foro de instancia tiene facultad, a base de la evidencia que se le presente, para extender permanentemente el “injunction” preliminar que hemos dictado, incluso la facultad de prohibir permanente-mente cualquier actuación, conducta, campaña o actividad de parte de los demandados que haya sido llevada a cabo o se lleve en el futuro, en violación de las normas expuestas en esta opinión. Igualmente se reconoce la facultad de dicho tribunal para ordenar cualquier otro remedio que en dere-cho proceda, incluso la compensación de los daños sufridos por la parte demandante, todo ello después de dar oportu-nidad a la parte demandada de ser oída y presentar sus defensas.


*705
En cuanto al representante demandado, Hon. Luis Maldonado Rodríguez, la postura procesal de la reclamación en su contra es distinta a la de los demás demandados. Éste no compareció a la vista y se le anotó la rebeldía. To-mando en consideración los hechos alegados en la de-manda y la evidencia presentada en la vista evidenciaría celebrada por el foro de instancia, se le ordena al Represen-tante Hon. Luis Maldonado Rodríguez a que retire inme-diatamente de todo vehículo propiedad del Estado Libre Asociado de Puerto Rico que en la actualidad esté utili-zando y que en lo sucesivo utilice, y que se abstenga perma-nentemente, por sí o a través de sus agentes, mandatarios, empleados y toda persona que con él actúe en concierto y de común acuerdo, de colocar, además, en tales vehículos cual-quier pegatina, calcomanía, rótulo o insignia representa-tiva de un partido político o candidato, o que identifique y promueva los intereses electorales de cualquier partido po-lítico o candidatos.

Los Jueces Asociados Señores Hernández Denton y Fus-ter Berlingeri emitieron unos opiniones de conformidad. El Juez Asociado Señor Negrón García emitió una opinión concurrente. Los Jueces Asociados Señores Rebollo López y Corrada Del Río emitieron unos opiniones concurrentes y disidentes.
— O —

(1) Previamente habíamos consolidados estos casos, pero sólo para propósitos de la vista oral celebrada el 8 de diciembre de 1995.


(2) En ésta señaló, en síntesis, que la parte demandante carecía de legitimación activa y, en la alternativa, que la controversia se había tomado académica.


(3) El Juez Asociado Señor Corrada Del Río señaló que declinaría ejercer la jurisdicción apelativa de este Foro por entender que el recurso no plantea una cues-tión constitucional sustancial, por lo que lo remitiría al Tribunal de Circuito de Apelaciones.


(4) En el escrito (AP-95-9) se señalaron los errores que resumimos a continua-ción: (1) Resolver que las expresiones de la representación legal de los demandantes apelantes tuvo el efecto de enmendar las alegaciones de la petición; (2) no reconocer legitimación activa a los demandantes apelantes; (3) determinar que la campaña publicitaria impugnada no crea un dañó claro, palpable, real, inmediato y preciso a los demandantes apelantes; (4) desestimar la causa de acción y no declarar con lugar la demanda con la prueba estipulada por las partes, y (5) concluir que no hay una controversia justiciable “en esta etapa” y no resolver la petición en los méritos.


(5) En esta Resolución de 3 de noviembre de 1995, el Juez Presidente Señor Andréu García y los Jueces Asociados Señores Negrón García y Rebollo López disintieron.


(6) Los funcionarios demandados, tanto en su carácter personal como oficial, son los siguientes: Hon. Pedro Rosselló González; Dra. Carmen Feliciano de Melecio (Secretaria del Departamento de Salud); Sr. Carlos I. Pesquera (Secretario del De-partamento de Transportación y Obras Públicas); Sr. Sergio L. González (Director Ejecutivo de la Autoridad de Carreteras); Sr. Víctor Fajardo (Secretario del Depar-tamento de Educación); Lie. Pedro Rosario Urdaz (Comisionado de la Oficina del Comisionado de Asuntos Municipales); Sr. Jorge Aponte (Director de la Oficina de Gerencia y Presupuesto); Sr. Agustín García (Presidente de la Puerto Rico Telephone Co.); Sra. Magaly Oms de Maldonado (Directora Ejecutiva de la Administración de Seguros de Salud); Sr. Luis Fortuño (Secretario del Departamento de Desarrollo Económico y Comercio); Sr. César Almodóvar (Secretario del Departamento del Tra-bajo y Recursos Humanos); Sra. Carmen Rodríguez (Secretaria del Departamento de la Familia), y Luis Maldonado Rodríguez (Representante por el Precinto Núm. 13).


(7) En apoyo a su posición, los demandantes solicitaron que el tribunal tome conocimiento judicial de lo siguiente:
1. Que el color símbolo del codemandado P.N.P. es el azul.
2. Que los colores símbolo de la campaña de la codemandada Zaida Hernández Torres son el azul y el amarillo.
3. Que el lema de la campaña del codemandado P.N.P. y del Dr. Pedro Rosselló es el de promesas o “compromisos cumplidos” y “compromiso de cambio”.
4. Que el codemandado P.N.P., en su comité central, ha pintado en letras blan-cas y azules el lema “Prometimos y Cumplimos-Pedro Rosselló”.
5. Que la inmensa mayoría de los anuncios publicados con fondos públicos in-corporan el lema “Compromiso Cumplido”.
6. Que algunos de los anuncios incorporan los colores amarillo, blanco, rojo, verde y azul de la pegatina de campaña “Compromiso de Cambio” de los codeman-dados P.N.P. y Dr. Pedro Rosselló.
7. Que la inmensa mayoría de los anuncios utilizan el color azul.


(8) El tribunal dispuso, además, en su resolución que todos aquellos funcionarios públicos que fueron debidamente emplazados en su capacidad oficial y que se some-tieron a la jurisdicción del tribunal con dicho emplazamiento, no tenían que ser nuevamente emplazados.


(9) Cabe señalar que, según surge de la Resolución de 6 de diciembre de 1995 del foro de instancia titulada Orden de Injunction Preliminar, todos los jefes de agencias en su capacidad personal se sometieron a la jurisdicción del tribunal y estuvieron *663debidamente representados durante la vista, por lo que este error se convirtió en académico.


(10) El tribunal concluyó que había algunos anuncios que carecían de mensajes político-partidistas. Estos anuncios corresponden a los Exhibit 54 al 57 de la parte demandante. Refiérase a la pág. 23 de la Orden de Injunction Preliminar.


(11) El Juez Asociado Señor Negrón García disintió del trámite ordenado al Tribunal de Primera Instancia mediante nuestra Resolución de 1ro de diciembre de 1995. El Juez Asociado Señor Hernández Denton no intervino en tal resolución; tampoco suscribe estas expresiones por no estar de acuerdo con ellas.


(12) Surge de la Orden de Injunction que este Representante, a pesar de haber sido debidamente emplazado, no compareció a la vista celebrada por el tribunal, por lo que le fue anotada la rebeldía. El pleito fue desestimado contra la Puerto Rico Telephone Co. y su Presidente, el Sr. Agustín García. Refiérase a las págs. 15 y 37 de la Orden de Injunction.


(13) Véase esc. 11.


(14) El Art. 3.023 de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977, según enmendado por la Ley Núm. 169 de 11 de agosto de 1995 (16 L.P.R.A. see. 3116), dispone lo siguiente:
“En años que no sean de elecciones generales cada partido político principal o partido por petición que haya cumplido o satisfecho el procedimiento establecido en la sección que antecede, podrá girar anualmente contra el Fondo Electoral por una cantidad que no se excederá de trescientos mil (300,000) dólares. En años de eleccio-nes generales, los partidos políticos podrán girar contra los remanentes que hayan sobrado en años anteriores, pero el derecho de acumular tales remanentes solo ope-rará desde el año en que el partido se haya acogido a los beneficios aquí dispuestos.
“En año de elecciones generales cada partido político en unión a su candidato a Gobernador con derecho a los beneficios del Fondo Electoral tendrá derecho, con cargo al mismo, a una cantidad que no excederá de la suma de seiscientos mil (600,000) dólares.”
Cabe señalar que mediante esta ley también se enmendaron los Arts. 3.032 y 3.027 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sees. 3124 y 3119, para aumen-tar el crédito adicional para los partidos políticos y el crédito para la transportación de electores. Con la aprobación de la Ley Núm. 168 de 11 de agosto de 1995 (16 L.P.R.A. see. 3110) se enmendó, a su vez, el Art. 3.016 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3110, para aumentar el límite legal del gasto en año elecciona-rio para la compra de espacio y tiempo en los medios de difusión a dos millones *668doscientos cincuenta mil (2,250,000) dólares.


(15) Hernández Torres v. Gobernador, 129 D.P.R. 824, 837 (1992).


(16) En el citado artículo se explica que no existe una doctrina uniforme en cuanto al reconocimiento de la legitimación activa a los electores. Sin embargo, nos resulta particularmente pertinente el siguiente razonamiento utilizado por el profe-sor Chemerinsky en su artículo: “If government resources are used to support the incumbent’s reelection bid, either directly or by paying the salary of government employees who spend working time performing campaign tasks, then opponents of the incumbent are forced to subsidize the candidate they oppose. When the incum*671bent uses public funds in aid of a reelection effort, all in society are paying for the campaign. There is a clear infringement of the first amendment rights of voters who support challengers.” E. Chemerinsky, Protecting the Democratic Process: Voter Standing to Challenge Abuses of Incumbency, 49 Ohio St. L.J. 773, 789 (1988).


(17) El Tribunal Supremo federal incluso ha conferido legitimación activa a un demandante en una reclamación basada en daños futuros, cuando éstos no son es-peculativos o imaginarios. A esos efectos ha expresado: “One does not have to await the consummation of threatened injury to obtain preventive relief.” Pennsylvania v. West Virginia, 262 U.S. 553, 593 (1923), citado con aprobación en Blum v. Yaretsky, 457 U.S. 991, 1000 (1981). Refiérase, además, a Clements v. Fashing, 457 U.S. 957 (1981).


(18) Citando a L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 82-83, y a Nota, The Mootness Doctrine in the Supreme Court, 88 Harv. L. Rev. 373, 376 (1974).


(19) Por ejemplo, sin pretender ser exhaustivo, a la Secretaria de Salud, como Jefe del Departamento de Salud, tiene a su cargo todos los asuntos que por ley se le encomienden relacionados con la salud, sanidad y beneficiencia pública. Refiérase al Art. 1 de la Ley Núm. 81 de 14 de marzo de 1912, según enmendada, 3 L.P.R.A. see. 171. Las amplias facultades y deberes de la Secretaria incluyen la de “establecer o reorganizar, consolidar o suprimir, aquellas divisiones, negociados, servicios, ofici-nas, para la mejor marcha del Departamento”, y “siempre que no esté en conflicto con disposiciones legislativas ...”. 3 L.P.R.A. see. 173.
La Secretaria de Salud tiene además el deber de tomar medidas en caso de emergencias que amenacen la salud de la población; mantiene y tiene a su cargo los servicios de estadísticas vitales y “todos aquellos otros servicios necesarios, para la protección, cuidado, mejoramiento y conservación de la salud pública que por ley se le asignen”. 3 L.P.R.A. see. 177. Refiérase, también, a 3 L.P.R.A. sec. 17S. Específi-camente con respecto a los asuntos que afectan la salud pública, a la Secretaria de Salud se le encomienda la publicación de información, así como el dar aviso púbbco y publicar para conocimiento general los reglamentos que la ley le autoriza a promulgar. Refiérase a 31 L.P.R.A. sees. 176-179.


(20) A esos efectos señalamos que “la See. 9 del Art. VI arranca de la Proposición Núm. 182 presentada a la Asamblea Constituyente por seis miembros de la Comisión de la Rama Legislativa y otro delegado. El Art. 18 de la referida propuesta disponía:
“ ‘... Los fondos públicos solo podrán destinarse a fines públicos y los desembol-sos se harán por autoridad de ley.’
“La Comisión de la Rama Legislativa incorporó esta idea a su Informe de 7 de diciembre de 1951, cuyo Art. 22 proveía, en modo aún más tajante:
“ ‘... Los fondos públicos solo serán destinados a fines públicos y para el man-tenimiento y sostenimiento de las instituciones del Gobierno, y no se considerarán instituciones del Gobierno ni fines públicos aquellos que no estén bajo la autoridad e intervención del Gobierno. Todo desembolso de fondos públicos se hará por autoridad de ley.’ [Cita omitida.]
“La Comisión de la Carta de Derechos recomendaba también que se tratase este asunto, pero se convino que ésta era materia a examinarse principalmente por la Comisión de la Rama Legislativa. [Cita omitida.] La propuesta general que se debate resulta ser en tal forma la de esta última Comisión.” P.S.P. v. E.L.A., 107 D.P.R. 590, 597 (1978).


(21) Citando Caguas Bus Line v. Sierra, Comisionado, 73 D.P.R. 743, 750 (1952); Irizarry v. Pueblo, 75 D.P.R. 786, 793-794 (1954); Berrocal v. Tribl. de Distrito, 76 D.P.R. 38, 65 (1954); Passalacqua v. Mun. de San Juan, 116 D.P.R. 618, 623 (1985).


(22) Refiérase al voto disidente del Juez Asociado Señor Negrón García en Noriega v. Hernández Colón, 126 D.P.R. 42 (1990).


(23) Refiérase a las Ops. Sec. Just. Núms. 1987-23 de 1ro de junio de 1987 y 1965-2 de 26 de enero de 1965.


(24) Marrero v. Mun. de Morovis, 115 D.P.R. 643, 645 (1984).


(25) Refiérase, además, a la opinión concurrente del Juez Asociado Señor Negrón García, a la cual se unieron los Jueces Asociados Señores Dávila e Irizarry Yunqué en P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313, 322 (1980) (Sentencia). En ese caso se confirmó en apelación una sentencia del tribunal de instancia, mediante la cual se declaró inconstitucional el Art. 3.017 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3111, por impedir que el crédito adicional a los partidos políticos fijado en dicho artículo pueda ser distribuido en partes iguales entre todos los partidos políticos que participarían en las elecciones generales de 4 de noviembre de 1980.


(26) La Ley Núm. 52 de 6 de agosto de 1994 (3 L.P.R.A. seo. 946) dispone que “[e]n los casos de anuncios relacionados con trámites administrativos, como subas-tas, avisos y edictos, se prohíbe el uso de las fotografías de los jefes de agencias y funcionarios (Énfasis suplido.)


(27) Tomamos conocimiento judicial del anuncio auspiciado por el Partido Nuevo Progresista, en el cual se amplía la información contenida en el anuncio impugnado *693en el presente caso y se refiere a esto como un incumplimiento del Alcalde Acevedo con un programa de tarjeta de salud para el Municipio de San Juan, atacando así a este candidato a la gobernación. El referido anuncio fue transmitido por televisión el 5 de diciembre de 1995 durante la noche, por el Canal Once.


(28) A tenor con lo dispuesto en las Reglas 15, 31 y 54 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI, aceptamos en evidencia el folleto presentado por la parte demandante apelante.


(29) Este anuncio fue publicado en El Nuevo Día el 16 de noviembre de 1995, Exhibit 54 de la parte demandante.


(30) Publicado en El Nuevo Día el 15 de noviembre de 1995, Exhibit 55 de la parte demandante.


(31) Publicado en El Nuevo Día el 16 de noviembre de 1995, Exhibit 56 de la parte demandante.


(32) Publicado en El Nuevo Día el 16 de noviembre de 1995, Exhibit 57 de la parte demandante.


(33) Sobre esto el doctor Gaztambide, perito de la parte demandante, testificó lo siguiente:
"... por las características de los anuncios que hemos, que yo pude ver tanto de prensa como de televisión, hay unos elementos en común tanto en los lemas como en el uso de una serie de motivos particulares, por ejemplo el uso del color, el color azul con regularidad, el uso del lema “compromiso cumplido”, o palabras similares. [...] Llevan a la percepción de que están todos pensados por un ente central. En otras palabras, una de las características de una campaña es que tienen un mensaje co-mún y que tienen unos elementos comunes, de manera que aunque puedan cambiar los detalles de cada uno de ellos, el mensaje que se lleva es esencialmente el mismo. Y por eso es la importancia de los elementos comunes. Esta campaña que yo pude estudiar tiene esas características, de tener esos elementos comunes a pesar de ser de agencias distintas o de venir de emisores distintos, viene a mi entender a consti-tuir una campaña.” Refiérase a la pág. 101 de la Transcripción de la vista celebrada el 4 de diciembre de 1995.
“...yo entiendo que en la medida en que se está estableciendo que se han cum-plido algunas de las cosas que aparecían en aquellas cuñas, por ejemplo, sobre la educación, sobre la salud, se está estableciendo una conexión entre lo que sucedió en aquel momento en el ’92 y los anuncios de hoy en día, además de las conexiones de tipo, como le decía, de color y de la idea de compromiso cumplido. [...] Realmente es una campaña muy sofisticada, que trata de, creo yo, llevar el crédito por la obra de gobierno a otras personas que no son necesariamente la agencia misma, sino que al hacer uso de el color azul y del compromiso cumplido, yo creo que hace referencia a otros entes políticos y otras personas, o personajes políticos. ... o entiendo que se refiere al Partido Nuevo Progresista ... [a]l Gobernador Sr. Pedro Rosselló.” Trans-cripción, supra, págs. 103-104.


(34) El perito señor Merced también concluyó que el Partido Popular Democrá-tico “obviamente va a comenzar su campaña eleccionaria en el ’96 sin la ventaja de tener algo en el ’95, segundo!,] el dinero que está invirtiendo si son 1, 6, 20 millones la cantidad de dinero que se determine, pues no los tiene a su disposición para invertir aparte del mollero económico de negociar con mayor presupuesto”. Trans-cripción de la vista en su fondo, 4 de diciembre de 1995, pág. 214.